Exhibit 10.1

 

MANUFACTURERS AND

TRADERS TRUST COMPANY

25 South Charles Street

Baltimore, Maryland 21201

  

CREDIT SUISSE

SECURITIES (USA) LLC

CREDIT SUISSE AG

Eleven Madison Avenue

New York, New York 10010

  

KEYBANK NATIONAL ASSOCIATION

KEYBANC CAPITAL

MARKETS INC.

127 Public Square

Cleveland, Ohio 44114

August 27, 2015

Greatbatch Ltd.

2595 North Dallas Parkway Suite 310

Frisco, Texas 75034

Attn: Michael Dinkins

     Chief Financial Officer

Project Redwing

Commitment Letter

Ladies and Gentlemen:

You have advised Manufacturers and Traders Trust Company (“M&T”), Credit Suisse
AG (acting through such of its affiliates or branches as it deems appropriate,
“CS”), Credit Suisse Securities (USA) LLC (“CS Securities” and, together with CS
and their respective affiliates, “Credit Suisse”), KeyBank National Association
(“KeyBank”), and KeyBanc Capital Markets Inc. (“KBCM”; and together with
KeyBank, M&T, CS and CS Securities, each a “Commitment Party,” and together the
“Commitment Parties”, “we” or “us”) that Greatbatch Ltd., a New York corporation
(the “Borrower” or “you”), desires to acquire the Target (as defined in Annex I)
and to engage in the other transactions described in Annex I (the “Transaction
Description”). Capitalized terms used in this letter agreement but not defined
herein shall have the meanings given to them in the Annexes (as defined below).

You have further advised us that, in connection therewith, (a) the Borrower
wishes to obtain the senior secured credit facilities (the “Credit Facilities”)
described in Annex II hereto (the “Credit Facilities Term Sheet”), in an
aggregate principal amount of $1,500,000,000, and (b) the Borrower (i) will seek
to issue $400,000,000 in aggregate principal amount of its senior unsecured
notes (the “Notes”) in a Rule 144A or other private placement, and (ii) to the
extent the Borrower is unable to issue the Notes on or prior to the Closing Date
or in the full amount of Notes referred to above, wishes to borrow up to
$400,000,000 in aggregate principal amount (minus the aggregate gross proceeds
of any Notes or other Securities (as defined in the Bridge Facility Fee Letter
(as defined below)) issued on or prior to the Closing Date) of senior unsecured
loans under the senior unsecured credit facility (the “Bridge Facility”)
described in Annex III (the “Bridge Facility Term Sheet”). The Credit Facilities
and the Bridge Facility are collectively referred to herein as the “Facilities”.
The attached Annexes I, II, III and IV are collectively referred to as the
“Annexes” and, together with this letter agreement, this “Commitment Letter.”

Subject only to the conditions expressly set forth in Section 1 below, and on
the terms contemplated by this Commitment Letter and the Fee Letters, (a) each
of M&T, CS and KeyBank is pleased to inform you of its several and not joint
commitment to provide 37%, 34.5% and 28.5%, respectively, of the principal
amount of each of the Facilities (in such capacity, each an “Initial Lender” and
together, the “Initial



--------------------------------------------------------------------------------

Lenders”), (b) M&T is pleased to advise you of its willingness to act as the
sole and exclusive administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent for the Credit Facilities, (c) M&T is pleased to
advise you of its willingness to act as the sole and exclusive administrative
agent (in such capacity, the “Bridge Agent”) for the Bridge Facility and
(d) each of M&T, CS Securities and KBCM is pleased to advise you of its
willingness to act as a co-lead arranger and co- bookrunner (in such capacity,
each a “Lead Arranger” and together, the “Lead Arrangers”) for the Facilities.
It is understood and agreed that (i) M&T will have “left” placement (and will be
entitled to exercise the rights and discretion in respect of syndication of the
Revolving Credit Facility and the Term A Facility customarily associated with
such placement), and that CS Securities will appear to the immediate right of
M&T, on all marketing materials relating to the Revolving Credit Facility and
the Term A Facility and (ii) CS Securities will have “left” placement (and will
be entitled to exercise the rights and discretion in respect of syndication of
the Term B Facility and the Bridge Facility customarily associated with such
placement), and that M&T will appear to the immediate right of CS Securities, on
all marketing materials relating to the Term B Facility and the Bridge Facility
(including the confidential information memorandum referred to below). You
further agree that no other titles will be awarded (other than as expressly
contemplated by this Commitment Letter or the Fee Letters referred to below) in
connection with the Facilities unless you and we shall so agree.

Credit Suisse shall have the right (but not the obligation), subject to the
consent of the other Lead Arrangers (each such consent not to be unreasonably
withheld, conditioned or delayed), to appoint up to four additional banks,
financial institutions or other entities satisfactory to Credit Suisse (each, an
“Additional Initial Lender”) as managers or co-managers (or similar titles
satisfactory to Credit Suisse) with respect to the Bridge Facility at any time
after the date hereof and on or prior to the Closing Date, which Additional
Initial Lenders shall assume the rights and obligations of the Initial Lenders
hereunder in respect of commitments in respect of the Bridge Facility not to
exceed 20% in the aggregate of the total commitments in respect of the Bridge
Facility with the amount allocated to Additional Initial Lenders and the
allocation among any Additional Initial Lenders to be determined by Credit
Suisse; provided that no Additional Initial Lender shall receive greater
compensatory economics than any Initial Lender party hereto is entitled to with
respect to the Bridge Facility on the date hereof; provided, further, that the
assignment and assumption or joinder documentation (which may take the form of
an amendment and restatement of this Commitment Letter and the Bridge Facility
Fee Letter) effecting such appointment and assumption shall be reasonably
acceptable to Borrower and Credit Suisse and consented to by the other Lead
Arrangers (such consent not to be unreasonably withheld, conditioned or delayed)
and shall reflect that the “Initial Lenders” under this Commitment Letter and
the Bridge Facility Fee Letter in respect of the Bridge Facility shall include
the Additional Initial Lenders or their respective designated affiliates (if
applicable) for all purposes hereof and thereof. The original Initial Lenders’
commitments in respect of the Bridge Facility shall be reduced by the aggregate
amount of commitments held by the Additional Initial Lenders upon the execution
by such Additional Initial Lenders of such documentation, with such reduction
applied ratably. For the avoidance of doubt, the commitments of the Initial
Lenders and any Additional Initial Lenders shall be several and not joint.

The Commitment Parties may, from time to time, determine to provide certain of
the services contemplated herein through one or more of their respective
affiliates.

1. Conditions Precedent

The commitments and other obligations of each Commitment Party and each Initial
Lender hereunder are subject only to the satisfaction or waiver (by all of the
Initial Lenders) of the following conditions:

(a) The negotiation, execution and delivery by the parties thereto of the
Facilities Documentation (as defined in Annex III), which shall be consistent
with this Commitment Letter, the Fee Letters and, in the case of the Credit
Documentation, the Documentation Principles (as defined in Annex II).



--------------------------------------------------------------------------------

(b) Since April 4, 2015, there has not been a Target Material Adverse Effect (as
defined below). For purposes hereof, “Target Material Adverse Effect” means any
change, effect, event, occurrence, state of facts or development that,
individually or in the aggregate with all other changes, effects, events,
occurrences, state of facts and developments, (a) is or would reasonably be
expected to be materially adverse to the business, results of operations or
financial condition of the Target and its Subsidiaries, taken as a whole, except
to the extent that such change, effect, event, occurrence, state of facts or
development results from, arises out of or is attributable to (i) changes in
general economic conditions, (ii) general financial or security market
fluctuations or changes in conditions thereof, (iii) changes in or events
affecting any of the industries in which the Target or any of its Subsidiaries
operate, (iv) any effect arising out of a change or proposed change in GAAP (or
any authoritative interpretation thereof) or Applicable Law (or any
authoritative interpretation thereof), (v) the negotiation, execution, delivery,
announcement or pendency of the Merger Agreement and the transactions
contemplated hereby, including any (x) litigation resulting therefrom and
(y) change in customer, distributor, sales representative, employee, labor
union, works council, supplier, financing source, licensor, licensee, sub-
licensee, stockholder, Governmental Authority or similar relationships,
including as a result of the identity of the Parent or its plans or intentions
for the Target or any of its Subsidiaries or their respective businesses or
operations (or any portion thereof), (vi) any failure by the Target and its
Subsidiaries to meet any estimates of revenues, earnings, projections, budgets,
plans or forecasts (provided, that unless otherwise excluded from the definition
of Target Material Adverse Effect, the underlying cause or causes of such
failure may be taken into consideration when determining whether a Target
Material Adverse Effect has occurred), (vii) natural disasters or other force
majeure events, (viii) changes in local, national, international or other
political, social or regulatory conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack of any kind, or
the worsening thereof, (ix) compliance by the Target and its Subsidiaries with
any of the terms and conditions of the Merger Agreement, (x) any change in the
credit rating of the Target or any of its Subsidiaries (provided, that unless
otherwise excluded from the definition of Target Material Adverse Effect, the
underlying cause or causes of such change in credit rating may be taken into
consideration when determining whether a Target Material Adverse Effect has
occurred), (xi) any action taken by the Target or any of its Subsidiaries at the
request or with the consent of Parent, so long as the Lead Arrangers shall have
consented thereto in writing or (xii) any relationship or activity subject to
the National Labor Relations Act or similar Applicable Law; provided, that in
the cases of the foregoing clauses (i) through (iv), (vii) and (viii), to the
extent such changes do not have a materially disproportionate effect on the
Target and its Subsidiaries, taken as a whole, as compared to other participants
in the same industry or (b) would prevent consummation of the transactions
contemplated by the Merger Agreement by the Target.

For purposes of the foregoing definition, the terms “Applicable Law”,
“Subsidiaries”, “GAAP’ and “Governmental Authority” shall be used as defined in
the Merger Agreement as in effect on the date hereof.

(c) The satisfaction or waiver by the Initial Lenders of the conditions
precedent to the initial funding of the applicable Credit Facility expressly
contained in Annex II.

(d) The satisfaction or waiver by the Initial Lenders of the conditions
precedent to the initial funding of the Bridge Facility expressly contained in
Annex III.

(e) The satisfaction or waiver by the Initial Lenders of the additional
conditions precedent to the initial funding of the Facilities contained in Annex
IV.



--------------------------------------------------------------------------------

It being understood and agreed, notwithstanding anything herein to the contrary,
that there are no conditions (implied or otherwise (including compliance with
the terms of this Commitment Letter and Fee Letters)) to the commitments and
other agreements hereunder other than the conditions expressly stated or
expressly referred to in clauses (a) through (e) above.

Notwithstanding anything in this Commitment Letter, the Fee Letters or any other
letter agreement, definitive documentation or other agreement or undertaking
concerning the Facilities to the contrary, (i) the only representations or
warranties, the accuracy of which shall be a condition to availability of the
Facilities on the Closing Date shall be (A) such of the representations made by
or in respect of the Target and its subsidiaries in the Merger Agreement that
are material to the interests of the Lenders, but only to the extent that you
(or your affiliates) have the right to terminate your (or their) obligations
under the Merger Agreement or otherwise have the right to decline to consummate
the Acquisition as a result of a breach of such representations or warranties in
the Merger Agreement (the “Merger Agreement Representations”) and (B) the
Specified Representations (as defined below) made by the Borrower or any
Guarantor in the Facilities Documentation and (ii) the terms of the Facilities
Documentation shall be in a form such that they do not impair availability of
the Facilities on the Closing Date if the conditions precedent set forth in this
Section 1 of this Commitment Letter are satisfied (it being understood that to
the extent any security interest in the intended Collateral for the Credit
Facilities or any deliverable related to the perfection of security interests in
the intended Collateral for the Credit Facilities (other than (x) any Collateral
a security interest in which may be perfected solely by the filing of a UCC
financing statement and (y) the certificated equity securities, if any, of the
Borrower and any material wholly- owned U.S. domestic subsidiaries of the
Borrower (to the extent required by the Credit Documentation (provided that such
certificated equity securities, other than certificated equity securities of the
Borrower and its applicable subsidiaries (other than the Target and its
subsidiaries), will be required to be delivered on the Closing Date only to the
extent received from the Target or its equityholders after your use of
commercially reasonable efforts to do so)) is not provided on the Closing Date
after your use of commercially reasonable efforts to do so, the perfection or
creation of such security interest(s) and, or provision of such deliverable
shall not constitute a condition precedent to the availability of the Credit
Facilities on the Closing Date but shall be required to be created, perfected
and/or delivered, as applicable, within 90 days after the Closing Date (or such
longer period as the Administrative Agent and the Lead Arrangers may agree to in
writing) pursuant to arrangements to be mutually agreed between the
Administrative Agent and Borrower. For purposes hereof, the “Specified
Representations” means the representations and warranties of the Borrower and
the Guarantors set forth in the Facilities Documentation relating to corporate
status, due organization, corporate existence, corporate power and authority (in
each case, as to execution, delivery and performance of the applicable
Facilities Documentation), the due authorization, execution, delivery and
enforceability of the Facilities Documentation, the Facilities Documentation not
conflicting with charter documents, solvency of Borrower and its consolidated
subsidiaries on a consolidated basis (determined in accordance with Exhibit A to
Annex IV), Federal Reserve margin regulations, status of debt under the
Facilities as senior debt (if applicable), the PATRIOT Act, OFAC, FCPA and the
Investment Company Act, and, in the case of the Credit Facilities, subject to
the last parenthetical appearing in the preceding sentence, relating to the
validity, priority and perfection of the security interests required to be
pledged hereunder. This paragraph, and the provisions herein, shall be referred
to as the “Limited Conditionality Provisions.”

2. Commitment Termination

Each Commitment Party’s and each Initial Lender’s commitment and the other
obligations set forth in this Commitment Letter will terminate on the earliest
of (A) 5:00 p.m. (New York City time) on the date that is 90 days after the date
of this Letter, provided, however, if the Parent or Target have the right to
extend the termination date of the Merger Agreement pursuant to Section 9.1
thereof and do so extend the date, then termination of the Initial Lenders’
commitment and other obligations set forth in this



--------------------------------------------------------------------------------

Commitment Letter pursuant to this clause (A) shall instead be the date of the
termination of the Merger Agreement in accordance with Section 9.1 thereof,
provided that in any event the commitments and the other obligations of the
Commitment Parties and the Initial Lenders shall terminate 180 days after the
date hereof, (B) the date the Merger Agreement is validly terminated in
accordance with its terms prior to the closing of the Acquisition and (C) the
date the Acquisition is consummated without any borrowing under the Facilities,
unless each Commitment Party and each Initial Lender shall, in its sole
discretion, agree to an extension in writing. In addition, the commitments of
the Initial Lenders hereunder to provide the Bridge Facility will terminate to
the extent of the issuance of any Notes or other Securities (as defined in the
Bridge Facility Fee Letter).

3. Syndication

The Lead Arrangers reserve the right, before or after the date of the
consummation of the Acquisition and the initial funding under the Facilities
(such date, the “Closing Date”), to syndicate all or a portion of the Initial
Lenders’ commitments under each Facility to one or more other financial
institutions and institutional lenders selected by the Lead Arrangers in
consultation with you and reasonably acceptable to you (such acceptance not to
be unreasonably withheld, conditioned or delayed), and in each case, that will
become parties to the Facilities Documentation (the financial institutions
becoming parties to the Facilities Documentation being collectively referred to
herein as the “Lenders”); provided, that it is understood that the Lead
Arrangers will not syndicate the Facilities to (i) those persons, identified by
you in writing from time to time (provided that no such written notice shall
apply retroactively to disqualify any person or any affiliates of any person) as
competitors of the Borrower, the Target or their respective subsidiaries, or
affiliates of such persons (other than any bona fide debt fund) to the extent
such affiliates are clearly identifiable as affiliates of such person on the
basis of their name or (ii) any person (together with its affiliates to the
extent clearly identifiable as affiliates of such person on the basis of their
name) identified in writing to the Lead Arrangers by the Borrower prior to the
date of this Commitment Letter by the Lead Arrangers (collectively, the
“Disqualified Institutions”); provided further, that notwithstanding the Lead
Arrangers’ right to syndicate the Facilities and receive commitments with
respect thereto, (i) except to the extent that such assignees shall become
parties to this Commitment Letter, the Initial Lenders shall not be relieved,
released or novated from their obligations hereunder (including their
obligations to fund the Facilities on the Closing Date) in connection with any
syndication, assignment or participation of the Facilities, including their
commitments in respect thereof, until after the Closing Date has occurred,
(ii) no assignment or novation shall become effective with respect to all or any
portion of the Initial Lenders’ commitments in respect of the Facilities until
the initial funding of the Facilities, and (iii) unless you otherwise agree in
writing, the Initial Lenders shall retain exclusive control over all rights and
obligations with respect to their commitments in respect of the Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred.

The Lead Arrangers, in their capacity as such, will manage all aspects of the
syndication of the Facilities in consultation with you, including the timing of
all offers to potential Lenders, the determination of all amounts offered to
potential Lenders, the selection of Lenders (subject to the preceding
paragraph), the allocation of commitments among the Lenders and the compensation
to be provided to the Lenders in connection with the syndication.

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Facilities and in no event shall the commencement or successful
completion of syndication of the Facilities constitute a condition to the
availability of the Facilities on the Closing Date. Until the earlier of 60 days
after the Closing Date and the date of completion of a Successful Syndication
(as defined in the Credit Facilities Fee Letter (as defined below)) (the



--------------------------------------------------------------------------------

“Syndication Date”), you agree to actively assist the Lead Arrangers in
completing a timely syndication of each of the Facilities that is reasonably
satisfactory to the Lead Arrangers. Borrower’s assistance in forming such
syndicate shall include but not be limited to: (i) as the Lead Arrangers may
reasonably request, making senior management, representatives and advisors of
Borrower available (and, to the extent provided in the Merger Agreement, using
your commercially reasonable efforts to make senior management, representatives
and advisors of the Target available) to participate in informational meetings
with potential Lenders at such times and, to the extent applicable, places, to
be mutually agreed; (ii) using commercially reasonable efforts to ensure that
the syndication effort benefits from Borrower’s and the Parent’s existing
lending and investment banking relationships and, to the extent practical and
appropriate, and, to the extent provided in the Merger Agreement, the Target’s
existing lending relationships; (iii) your cooperation (including, to the extent
provided in the Merger Agreement, using commercially reasonable efforts to cause
the Target to cooperate) in the preparation of a customary confidential
information memorandum and other marketing materials to be used in connection
with the syndication of each of the Facilities; (iv) using your commercially
reasonable efforts to obtain, prior to the launch of syndication, (A) a public
corporate family rating (but not any specific rating level) from Moody’s
Investors Service, Inc. (“Moody’s”) for the Borrower after giving effect to the
Acquisition and the other transactions contemplated hereunder and any other
material recent or pending transaction or financing, (B) a public corporate
credit rating (but not any specific rating level) from Standard & Poor’s Ratings
Group, a division of McGraw Hill Corporation (“S&P”), for the Borrower after
giving effect to the Acquisition and the other transactions contemplated
hereunder and any other material recent or pending transaction or financing and
(C) a public credit rating (but not any specific rating level) for the Notes and
the Facilities from each of Moody’s and S&P (collectively, the “Ratings”); and
(v) the hosting, with the Lead Arrangers and appropriate members of senior
management of the Borrower, of meetings of prospective Lenders at times and
locations to be mutually agreed (and, to the extent provided in the Merger
Agreement, using your commercially reasonable efforts to cause senior management
of the Target to be available for such meetings). For the avoidance of doubt,
you will not be required to provide any information to the extent that the
provision thereof would violate any law, rule or regulation, or any obligation
of confidentiality binding upon you, the Target or any of your or its affiliates
(provided that in the case of any such confidentiality obligation, (x) you shall
have used commercially reasonable efforts to obtain consent to provide such
information (in the case of Target, to the extent permitted by the Merger
Agreement) and (y) such obligation was not entered into in contemplation of this
provision; provided further that you shall notify us if any such information is
being withheld as a result of any such obligation of confidentiality).
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letters or any other letter agreement or undertaking concerning the
financing of the Transactions to the contrary, neither the obtaining of the
Ratings referenced above nor the compliance with any of the other provisions set
forth in this paragraph shall constitute a condition to the commitments
hereunder or the funding of the Facilities on the Closing Date after
satisfaction of the conditions thereto.

You acknowledge that (i) the Lead Arrangers may make available any Information
and Projections (each as defined in Section 8) (collectively, the “Company
Materials”) on a confidential basis to potential Lenders by posting the Company
Materials on SyndTrak, Intralinks, the Internet or another similar electronic
system (the “Platform”) and (ii) certain of the potential Lenders may be public
side Lenders (i.e., Lenders that do not wish to receive MNPI (as defined below))
(each, a “Public Lender” and each Lender that is not a Public Lender, a “Private
Lender”). You agree (A) at the request of the Lead Arrangers, to assist (and, to
the extent provided in the Merger Agreement, to use commercially reasonable
efforts to cause the Target to assist) the Lead Arrangers in preparing a version
of the information package and presentation to be provided to potential Lenders
that consists exclusively of information and documentation that is either
(a) (x) publicly available, in the case of the Parent and its subsidiaries or
any of their respective securities, or (y) of a type that would be publicly
available if any of the Target or its subsidiaries were public reporting
companies, or (b) not material with respect to the Parent, the Target or any of
their respective subsidiaries or any securities of any of the foregoing for
purposes of foreign,



--------------------------------------------------------------------------------

United States federal and state securities laws (all such information, “Public
Lender Information”; and all information and documentation that is not Public
Lender Information, “MNPI”); (B) to identify all Company Materials that are to
be made available to Public Lenders which, at a minimum, will mean that the word
“PUBLIC” will appear prominently on the first page thereof; (C) that by marking
Company Materials “PUBLIC,” you will be deemed to have (i) represented that such
Company Materials marked “PUBLIC” do not contain any MNPI, and (ii) authorized
the Lead Arrangers and the proposed Lenders to treat such Company Materials as
not containing any MNPI (although they may be confidential or proprietary) (it
being understood that you shall not be under any obligation to mark Company
Materials “PUBLIC”); (D) all Company Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Lender”;
and (E) the Lead Arrangers will be entitled (but not obligated) to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Lender.”

Before the distribution of any Company Materials to (a) prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Company Materials to such Private Lenders, and
(b) prospective Public Lenders, you shall provide us with a customary letter
authorizing the public dissemination of the Company Materials and confirming the
absence of any MNPI therefrom, each of which letters shall include a customary
“10b-5” representation. Notwithstanding the foregoing, you acknowledge and agree
that the following documents may (except to the extent you notify us to the
contrary promptly prior to their intended distribution) be distributed to all
prospective Lenders, including prospective Public Lenders: (w) the summary of
terms set forth in Annex II, (x) drafts and final credit documentation,
(y) administrative materials prepared by the Lead Arrangers (such as Lender
meeting invitations, allocations and funding and closing memoranda),
(z) notifications of changes to the terms of the Facilities; and (z) other
materials (excluding the Projections) intended for prospective public Lenders
after the initial distribution of Company Materials.

To ensure an orderly and effective syndication of each of the Facilities you
agree that, until the Syndication Date, you will not and will not permit any of
your affiliates to (and, to the extent provided in the Merger Agreement, you
will use commercially reasonable efforts to ensure that each of the Target and
its affiliates does not), syndicate or issue, attempt to syndicate or issue,
announce or authorize the announcement of the syndication or issuance of any
debt security or commercial bank or other debt facility (including any renewals
thereof) other than the Notes, other Securities (as defined in the Bridge
Facility Fee Letter) the Facilities, capital leases, ordinary course business
financings or any indebtedness of the Target permitted to be incurred pursuant
to the Merger Agreement, in each case, that could reasonably be expected to (as
determined by the Lead Arrangers with commitments, or whose affiliates have
commitments, representing a majority of the commitments with respect to the
Facilities under this Commitment Letter, in consultation with the Borrower)
adversely affect the syndication of any of the Facilities in any material
respect without the prior written consent of the Lead Arrangers.

You agree that, in connection with the syndication, no Lender will receive any
compensation of any kind for its participation in the Facilities, except as
expressly provided in the Fee Letters or in the Annexes or as otherwise agreed
in writing by the Lead Arrangers.

4. Fees

In addition to the fees described in the Annexes, you will pay (or cause to be
paid) the fees set forth in each of (x) the Credit Facilities Fee Letter dated
the date hereof (the “Credit Facilities Fee Letter”), between you and the
Commitment Parties and (y) the Bridge Facility Fee Letter dated the date hereof
(the “Bridge Facility Fee Letter”; and together with the Credit Facilities Fee
Letter, the “Fee Letters”), between you and the Commitment Parties. The terms of
the Fee Letters, in the case of the Commitment Parties, and the Bridge Facility
Fee Letter, in the case of the Commitment Parties and the Additional



--------------------------------------------------------------------------------

Initial Lenders, in each case are an integral part of such Commitment Party’s or
Additional Initial Lender’s, as applicable, commitment and other obligations
hereunder and constitute part of this Commitment Letter for all purposes hereof.
Once paid, such fees shall not be refundable under any circumstances except as
otherwise agreed in writing by the parties hereto.

5. Indemnification

You agree to indemnify and hold harmless each Commitment Party, each Initial
Lender and each of their respective affiliates and their respective officers,
directors, members, employees, agents, advisors, other representatives and
controlling persons (collectively, the “indemnified persons”), from and against
any and all losses, claims, damages, liabilities and expenses, joint or several,
to which any such indemnified person may become subject arising out of or in
connection with this Commitment Letter, the Fee Letters, the Facilities
Documentation and the other transactions contemplated hereby or thereby, each of
the Facilities and the use of the proceeds thereof or any claim, litigation,
investigation or proceeding (any of the foregoing, a “Proceeding”) relating to
any of the foregoing, regardless of whether any such indemnified person is a
party thereto and whether or not such Proceedings are brought by you, by the
Target, or by your or its respective creditors, equity holders or affiliates or
any other third person, and to reimburse each such indemnified person for any
reasonable and documented out-of-pocket legal expenses of one firm of counsel
for all such indemnified persons, taken as a whole and, if necessary, of one
local counsel in each appropriate jurisdiction (and, to the extent required by
the subject matter, one specialist counsel for each such specialized area of law
in each appropriate jurisdiction), and for all such indemnified persons, taken
as a whole (and, in the case of a conflict of interest (as determined in the
sole discretion of each affected indemnified person) where the indemnified
person affected by such conflict informs you of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
indemnified person) or other reasonable and documented out-of-pocket fees and
expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses (i) to
the extent they resulted from the gross negligence, bad faith or willful
misconduct of such indemnified person or any of its related indemnified persons
(as defined below), (ii) to the extent arising from a material breach of the
obligations of such indemnified person or any of its related indemnified persons
under this Commitment Letter, the Fee Letters or the Facilities Documentation
(in the case of each of preceding clauses (i) and (ii), as determined by a court
of competent jurisdiction in a final and non-appealable judgment) or
(iii) arising out of any Proceeding that does not involve an act or omission of
you or any of your affiliates and that is brought by an indemnified person
against any other indemnified person (except when one of the parties to such
action was acting in its capacity as an agent, an arranger, a bookrunner or
other agency capacity). Notwithstanding any other provision of this Commitment
Letter, no indemnified person shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages are found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such indemnified person or any related indemnified person;
provided, that nothing contained in this sentence shall limit your
indemnification obligations to the extent such damages arising from the use of
information or other materials obtained through electronic, telecommunications
or other information transmission systems are included in any third party claim
in connection with which such indemnified parson is entitled to indemnification
hereunder. Notwithstanding any other provisions of this Commitment Letter to the
contrary, none of we, you, the Target or any indemnified person shall be liable
for any indirect, special, punitive or consequential damages incurred in
connection with the Transactions or the other transactions contemplated by this
Commitment Letter (provided, that this provision shall not limit your
indemnification obligations set forth above, including, without limitation, as
to any claims by persons not party to this Commitment Letter, or brought in
violation of this sentence). For purposes hereof, a “related indemnified person”
of an indemnified person means (1) any person controlled by,



--------------------------------------------------------------------------------

controlling or under common control with such indemnified person (an
“affiliate”) and (2) the respective directors, officers, employees or agents of
such indemnified person or any affiliate of such indemnified person, in each
case, acting on behalf of or at the instructions of such indemnified person or
any such affiliate.

6. Costs and Expenses

You shall pay or reimburse each Commitment Party from time to time, upon
presentation of a summary statement, together with any supporting documentation
reasonably requested by you, for all reasonable and documented or invoiced costs
and expenses (including, without limitation, reasonable expenses of such
Commitment Party’s due diligence investigation, consultants’ fees, and
syndication expenses, travel expenses and fees and disbursements and other
charges of counsel) incurred by each Commitment Party (whether incurred before
or after the date hereof and whether or not the Transactions close) in
connection with the Facilities and the preparation, negotiation, execution and
delivery of the Facilities Documentation and the preparation, negotiation,
execution, delivery and enforcement of this Commitment Letter and the Fee
Letters. You shall pay or reimburse the Administrative Agent, the Bridge Agent
and each Commitment Party from time to time, upon presentation of a summary
statement, together with any supporting documentation reasonably requested by
you, for all reasonable and documented or invoiced costs and expenses
(including, without limitation, fees and disbursements and other charges of
counsel) incurred by the Administrative Agent, the Bridge Agent or such
Commitment Party (whether incurred before or after the date hereof and whether
or not the Transactions close) in connection with the Facilities and the
preparation, negotiation, execution, delivery and enforcement of the Facilities
Documentation. The foregoing provisions in this paragraph shall be superseded in
each case, to the extent covered thereby, by the applicable provisions contained
in the Facilities Documentation upon execution thereof and thereafter shall have
no further force and effect.

7. Confidentiality

You agree that this Commitment Letter and the Fee Letters, and the contents
hereof and thereof, are for your confidential use only and that neither its
existence nor the terms hereof will be disclosed by you to any person without
the prior written approval of the Lead Arrangers (such approval not to be
unreasonably withheld or delayed) other than to your affiliates and your and
their officers, directors, employees, attorneys, accountants, agents and other
advisors, and then only on a confidential and “need to know” basis in connection
with the transactions contemplated hereby. Notwithstanding the foregoing,
(i) you may disclose this Commitment Letter (and, only if and to the extent
portions thereof have been redacted in a manner reasonably agreed by us
(including the portions thereof addressing fees, other economic terms and
“market flex” terms), the Fee Letters) to the Target, its affiliates, their
respective subsidiaries and their respective equityholders, officers, directors,
employees, affiliates, independent auditors, legal counsel and other legal
advisors on a confidential and “need to know” basis in connection with the
Acquisition, (ii) following your acceptance hereof and its return of an executed
counterpart of this Commitment Letter to the Lead Arrangers as provided below,
you may disclose the Commitment Letter (but not the Fee Letters) in any
syndication or other marketing materials in connection with the Facilities or in
connection with any public filing relating to the Transactions, (iii) following
your acceptance of the provisions hereof and its return of an executed
counterpart of this Commitment Letter to the Lead Arrangers as provided below,
you may file a copy of any portion of this Commitment Letter (other than the Fee
Letters) in any public record in which it is required by law to be filed,
(iv) you may disclose the existence and contents of this Commitment Letter (but
not the Fee Letters), including the Annexes I and II to any rating agency or
other person in connection with the Transactions to the extent necessary to
satisfy your obligations or the conditions hereunder, (v) you may make such
other public disclosures of any of the terms and conditions hereof pursuant to
the order of any court or administrative agency in any pending legal, judicial
or administrative proceeding, or as otherwise required by law or



--------------------------------------------------------------------------------

compulsory legal process or to the extent requested or required by governmental
and/or regulatory authorities, in each case based on the reasonable advice of
your legal counsel (in which case you agree, to the extent practicable and not
prohibited by applicable law, regulation or other compulsory legal process or
order to inform us promptly thereof prior to disclosure), and (vi) you may
disclose the aggregate fee amount contained in the Fee Letters as part of the
fee component in the Projections and pro forma information or other generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Facilities or in any public filing relating to the
Transactions, and to the Target, its affiliates, their respective subsidiaries
and their respective officers, directors, employees, affiliates, independent
auditors, legal counsel and other legal advisors on a confidential and “need to
know” basis solely in connection with the Acquisition. Your obligations under
this paragraph (except with respect to the Fee Letters) shall terminate on the
second anniversary of the date hereof.

Each Commitment Party and each Initial Lender and the respective affiliates of
each of the foregoing will use all confidential information provided to them or
such affiliates by or on behalf of you hereunder or in connection with the
Acquisition and the related Transactions solely for the purpose of providing the
services which are the subject of this Commitment Letter and shall treat
confidentially all such information and shall not publish, disclose or otherwise
divulge, such information; provided that nothing herein shall prevent any
Commitment Party, any Initial Lender or any of their respective affiliates from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process, (b) upon the request or demand of any regulatory authority having
jurisdiction over such Commitment Party, such Initial Lender or any of their
respective affiliates, (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by such Commitment Party,
such Initial Lender or any of their respective affiliates, (d) to the extent
that such information is received by such Commitment Party or such Initial
Lender from a third party that is not, to such Commitment Party’s or such
Initial Lender’s, as applicable, knowledge, subject to confidentiality
obligations owing to you, the Borrower or any respective affiliates or related
parties, (e) to the extent that such information is independently developed by
such Commitment Party or such Initial Lender, (f) to such Commitment Party’s or
such Initial Lender’s respective affiliates and to their and their affiliates’
respective employees, legal counsel, independent auditors, professionals and
other experts or agents who need to know such information in connection with the
Transactions and who have agreed (including as a general condition of
employment) to keep information of this type confidential; (g) to potential or
prospective lenders, participants or prospective participants and to any direct
or indirect contractual counterparty to any swap or derivative transaction
relating to Borrower or any of its subsidiaries, in each case who agree to be
bound by the terms of this paragraph (or confidentiality and undertakings
substantially similar to this paragraph) or (h) for purposes of establishing a
“due diligence” defense; provided, that the disclosure of any such information
to any potential or prospective Lenders, participants or prospective
participants or assignees and to any direct or indirect contractual counterparty
to any swap or derivative transaction relating to Borrower or any of its
subsidiaries referred to above shall be made subject to the acknowledgment and
acceptance by such potential or prospective Lender, participant or prospective
participant or assignees or any direct or indirect contractual counterparty to
any swap or derivative transaction relating to Borrower or any of its
subsidiaries that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you, each Commitment Party and each Initial Lender,
including, without limitation, as agreed in any Company Materials or other
marketing materials) in accordance with the standard syndication processes of
such Commitment Party or customary market standards for dissemination of such
type of information. Each Commitment Party’s, each Initial Lender’s, and each of
their respective affiliate’s, if any, obligations under this paragraph shall
terminate automatically and be superseded by the confidentiality provisions in
the Facilities Documentation upon the initial funding thereunder; provided, that
if the Closing Date does not occur, this paragraph shall automatically terminate
on the second anniversary hereof.



--------------------------------------------------------------------------------

8. Representations and Warranties

You represent and warrant (which representation and warranty shall be to your
knowledge to the extent it relates to the Target or its subsidiaries or
businesses and is made prior to the Closing Date) that (i) all written
information, other than Projections (as defined below), other forward looking
information and information of a general economic or general or specific
industry nature, that has been or will hereafter be made available to any
Commitment Party or any Initial Lender by you or by any of your representatives
on your behalf in connection with the transactions contemplated hereby (the
“Information”), when taken as a whole, is or will be correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements were or are made (giving effect to all
supplements and updates previously provided thereto) and (ii) all financial
projections, if any, that have been or will be prepared by or on behalf of you
or by any of your representatives on your behalf in connection with the
transactions contemplated hereby (which information shall be, prior to the
Closing Date, to your knowledge to the extent it related to the Target or its
subsidiaries or businesses) and made available to any Commitment Party, any
Lender or any potential Lender (the “Projections”) have been or will be prepared
in good faith based upon assumptions that are believed by you to be reasonable
at the time furnished; it being understood that the Projections are as to future
events and are not to be viewed as facts, the Projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, that no assurance can be given that any particular Projections will be
realized and that actual results during the period or periods covered by any
such Projections may differ significantly from the projected results and such
differences may be material. If, at any time prior to the later of the
Syndication Date and the Closing Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then you will
(or prior to the Closing Date, with respect to the Information and Projections
relating to the Target, you will use commercially reasonable efforts to)
promptly supplement the Information and or Projections so that such
representations and warranties (and with respect to the representations and
warranties relating to the Target and its subsidiaries, prior to the Closing
Date, to your knowledge) contained in this paragraph remain accurate and
complete in all material respects under those circumstances.

In arranging each of the Facilities including the syndications of the
Facilities, each Commitment Party will be entitled to use, and to rely on the
accuracy of, the Information without responsibility for independent verification
thereof.

9. No Third Party Reliance; Not a Fiduciary, Etc.

The agreements of each Commitment Party and each Initial Lender hereunder and of
any Lender that issues a commitment to provide financing under the Facilities
are made solely for your benefit and the benefit of each Commitment Party and
each Initial Lender, as applicable, and may not be relied upon or enforced by
any other person.

You hereby acknowledge that each Commitment Party and each Initial Lender is
acting pursuant to a contractual relationship, on an arm’s length basis, and the
parties hereto do not intend that any Commitment Party or any Initial Lender act
or be responsible as a fiduciary to you, your management, stockholders,
creditors or any other person. You and each Commitment Party and each Initial
Lender hereby expressly disclaim any fiduciary, advisory or agency relationship
and agree they are each



--------------------------------------------------------------------------------

responsible for making their own independent judgments with respect to any
transactions entered into between them. You also hereby acknowledge that each
Commitment Party and each Initial Lender has not advised and is not advising you
as to any legal, accounting, regulatory or tax matters, and that you are
consulting your own advisors concerning such matters to the extent you deem it
appropriate.

You understand that each Commitment Party and each Initial Lender and their
respective affiliates (collectively, the “Group”) are engaged in a wide range of
financial services and businesses (including investment management, financing,
securities trading, corporate and investment banking and research). Members of
the Group and businesses within the Group generally act independently of each
other, both for their own account and for the account of clients. Accordingly,
there may be situations where parts of the Group and/or their clients either now
have or may in the future have interests, or take actions, that may conflict
with your interests. For example, the Group may, in the ordinary course of
business, engage in trading in financial products or undertake other investment
businesses for their own account or on behalf of other clients, including
without limitation, trading in or holding long, short or derivative positions in
securities, loans or other financial products of you or your affiliates or other
entities connected with the Facilities or the transactions contemplated hereby.
Additionally, you acknowledge that any of us or our respective affiliates may be
arranging or providing (or contemplating arranging or providing) a form of
acquisition financing to other potential purchasers of the Target.

In recognition of the foregoing, you agree that the Group is not required to
restrict its activities as a result of this Commitment Letter and that the Group
may undertake any business activity without further consultation with or
notification to you. Neither this Commitment Letter nor the receipt by any
Commitment Party or any Initial Lender of confidential information nor any other
matter will give rise to any fiduciary, equitable or contractual duties
(including without limitation, any duty of trust or confidence) that would
prevent or restrict the Group from acting on behalf of other customers or for
its own account. Furthermore, you agree that neither the Group nor any member or
business of the Group is under a duty to disclose to you or use on your behalf
any information whatsoever about or derived from those activities or to account
for any revenue or profits obtained in connection with such activities. However,
consistent with the Group’s long-standing policy to hold in confidence the
affairs of its customers, the Group will not use confidential information
obtained from you except in connection with its services to, and its
relationship with, you; provided, however, that the Group will be permitted to
disclose information as provided in Section 7 above. You also acknowledge that
no member of the Group has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by any member of the Group from other
companies, and no member of the Group shall be under any obligation to furnish
to you any information any member of the Group may possess about the Target, its
equity holders or affiliates, the Acquisition and other potential purchasers and
their respective strategies and bids.

10. Assignments

Other than pursuant to, and subject to, the syndication provisions in paragraph
3 above and the fourth full paragraph of this Commitment Letter, and by
Commitment Parties or Initial Lenders to their respective affiliates as
expressly provided for herein, this Commitment Letter and the commitments
hereunder shall not be assignable by any party hereto, without the prior written
consent of each other party hereto (and any attempted assignment without such
consent shall be void ab initio).

11. Amendments

This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each party hereto;
provided that CS Securities and any Additional Initial Lender may effect the
provisions of the fourth full paragraph of this Commitment Letter hereof with
the consent of the other Lead Arrangers (such consent not to be unreasonably
withheld, conditioned or delayed) but without any need for the consent or
signature of any other party hereto.



--------------------------------------------------------------------------------

12. Miscellaneous

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT SOLELY (I) THE
INTERPRETATION OF THE DEFINITION OF “TARGET MATERIAL ADVERSE EFFECT” (AND
WHETHER OR NOT A TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED), (II) THE ACCURACY
OF ANY MERGER AGREEMENT REPRESENTATIONS AND WHETHER OR NOT YOU OR YOUR
AFFILIATES HAS THE RIGHT TO TERMINATE YOUR OR ITS OBLIGATION UNDER THE
ACQUISITION AGREEMENT OR OTHERWISE HAVE THE RIGHT TO DECLINE TO CONSUMMATE THE
ACQUISITION, IN EACH CASE AS A RESULT OF A BREACH OF THE MERGER AGREEMENT
REPRESENTATIONS, AND (III) WHETHER OR NOT THE ACQUISITION HAS BEEN CONSUMMATED
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF TO THE
EXTENT THE SAME WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. This Commitment Letter and the Fee Letters set forth the entire
agreement among the parties with respect to the matters addressed herein and
supersede all prior communications, written or oral, with respect hereto. This
Commitment Letter may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same Commitment Letter. Delivery of an
executed counterpart of a signature page to this Commitment Letter by telecopier
shall be as effective as delivery of a manually executed counterpart of this
Commitment Letter. Sections 4 through 9 and 12 through 14 shall survive the
termination of the Commitment Party’s and the Initial Lender’s commitments and
other obligations hereunder and shall remain in full force and effect regardless
of whether definitive Facilities Documentation are executed and delivered (with
respect to Section 7, to the extent set forth therein); provided, that your
obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance to be provided in connection with the syndication
thereof (including supplementing and/or correcting Information and Projections)
prior to the Syndication Date and (b) confidentiality of the Fee Letters and the
contents thereof) shall automatically terminate and be superseded by the
provisions of the Facilities Documentation upon the initial funding thereunder,
and you shall automatically be released from all liability in connection
therewith at such time. You may terminate this Commitment Letter and/or the
Initial Lenders’ commitments with respect to the Facilities (or portion thereof
pro rata among the Initial Lenders) hereunder at any time subject to the
provisions of the preceding sentence. You acknowledge that information and
documents relating to the Facilities may be transmitted through the Platform,
subject to the limitations set forth in Section 3. Notwithstanding anything in
the second paragraph of Section 7 to the contrary, each Commitment Party may
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
World Wide Web as it may choose, and circulate similar promotional materials,
after the closing of the Transactions in the form of a “tombstone” or otherwise
describing the names of you, the Parent, the Target and your and their
respective affiliates (or any of them), and the amount, type and closing date of
the Transactions, all at such Commitment Party’s expense.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Facilities Documentation
by the parties hereto in a manner consistent with this Commitment Letter, it
being acknowledged and agreed that the commitment provided hereunder is subject
to the conditions precedent as expressly set forth herein. Reasonably promptly
after the execution of this Commitment Letter, the parties hereto shall proceed
with the negotiation of the Facilities Documentation for the purpose of
executing and delivering the Facilities Documentation substantially
simultaneously with the consummation of the Acquisition.



--------------------------------------------------------------------------------

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

13. Taxes; Payments.

All payments under this Commitment Letter (including without limitation, the Fee
Letters) will, except as otherwise provided herein, be made in U.S. Dollars in
New York, New York and will be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto. You will pay any and all
such taxes and will indemnify each Commitment Party and each Initial Lender for
and hold it harmless against any such taxes and any liability arising therefrom
or with respect thereto.

To the fullest extent permitted by law, you will make all payments hereunder
regardless of any defense or counterclaim, including, without limitation, any
defense or counterclaim based on any law, rule or policy which is now or
hereafter promulgated by any governmental authority or regulatory body and which
may adversely affect your obligation to make, or the right of each Commitment
Party and each Initial Lender to receive, such payments.

14. Waiver of Jury Trial, Etc.

EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

With respect to all matters relating to this Commitment Letter, the Fee Letters
or other undertaking concerning the financing of the Transactions and the
financing contemplated under those agreements or undertakings, each of the
parties hereto hereby irrevocably and unconditionally (i) submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York or, if that federal court lacks
subject matter jurisdiction, the Commercial Division of the Supreme Court of the
State of New York, in each case sitting in New York County, and any appellate
court from any thereof, in any action or proceeding arising out of or in any way
relating to this Commitment Letter, the Fee Letters or any other undertaking
concerning the financing of the Transactions and the financing contemplated
under those agreements or undertakings, or (subject to clause (v) below) for
recognition or enforcement of any judgment, (ii) agrees that it will not assert
any claim, or in any way support any suit, action or proceeding, arising out of
or relating to this Commitment Letter, the Fee Letters or other undertaking
concerning the financing of the Transactions and the financing contemplated
under those agreements or undertakings, or for recognition or enforcement of any
judgment, other than in such courts, (iii) agrees that all suits, claims,
actions or proceedings related to this Commitment Letter, the Fee Letters or
other undertaking concerning the financing of the Transactions and the financing
contemplated under those agreements or undertakings shall be heard and
determined only in such courts, (iv) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum, (v) agrees that a final
judgment of such courts shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
and (vi) consents to the service of any process, summons, notice or document in
any such suit, action or proceeding by registered mail addressed to you or us at
the addresses specified on the first page of this Commitment Letter. Nothing
herein will affect the right of any party to serve legal process in any other
manner permitted by law.



--------------------------------------------------------------------------------

15. Patriot Act

The Commitment Parties and the Initial Lenders hereby notify you that pursuant
to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Patriot Act”), the Commitment Parties, the
Initial Lenders and the other Lenders are required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Borrower and each Guarantor, that will allow the Commitment
Parties, the Initial Lenders or such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to the Commitment
Parties, the Initial Lenders and the other Lenders.

Please indicate your acceptance of the provisions hereof by signing the enclosed
copy of this Commitment Letter and each Fee Letter and returning them to the
Lead Arrangers, at or before 5:00 p.m. (New York City time) on August 27, 2015,
the time at which each the Commitment Party’s commitment and other obligations
hereunder (if not so accepted prior thereto) will terminate.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours, MANUFACTURERS AND TRADERS TRUST COMPANY By:   /s/ Katharine
Castro   Name:   Katharine Castro   Title:   Vice President

 

Greatbatch — Commitment Letter



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC By   /s/ Colin A. Bathgate   Name: Colin A.
Bathgate   Title: Managing Director

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By   /s/ Christopher Day   Name:
Christopher Day   Title: Authorized Signatory By   /s/ Sean MacGregor   Name:
Sean MacGregor   Title: Authorized Signatory

 

Greatbatch — Commitment Letter



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:   /s/ Stacy Moritz Name: Stacy Moritz Title:
Managing Director KEYBANC CAPITAL MARKETS INC. By:   /s/ Stacy Moritz Name:
Stacy Moritz Title: Managing Director

 

Greatbatch — Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed: GREATBATCH LTD. By:   /s/ Thomas J. Hook   Name: Thomas J.
Hook   Title: President and Chief Executive Officer

 

Greatbatch — Commitment Letter



--------------------------------------------------------------------------------

CONFIDENTIAL    ANNEX I

Transaction Description

All capitalized terms used herein but not defined herein shall have the meanings
provided in the Commitment Letter to which this Annex I is attached. The
following transactions, including the Acquisition, are referred to herein as the
“Transactions.”

1. Greatbatch, Inc., a Delaware corporation (the “Parent”), shall have caused,
on or prior to the date hereof, the creation of Provenance Merger Sub Inc., a
Delaware corporation (“Merger Sub”), as an indirect wholly-owned subsidiary of
Parent and a direct wholly-owned subsidiary of Greatbatch Ltd., a New York
corporation (“Borrower”).

2. Merger Sub will merge with and into Lake Region Medical Holdings, Inc., a
Delaware corporation (the “Target”), with Target surviving the merger as an
indirect wholly-owned subsidiary of the Parent and a direct or indirect
wholly-owned subsidiary of Borrower; provided, however, that if an indirect
subsidiary, all entities between Borrower and Target shall be domestic
subsidiaries of the Borrower and Guarantors (the “Acquisition”) pursuant to an
Agreement and Plan of Merger, dated as of the date hereof, among the Parent,
Target and Merger Sub (together with all schedules, exhibits and annexes
thereto, and all disclosure schedules or letters and other documentation entered
into in connection therewith, the “Merger Agreement”).

3. The aggregate consideration payable to Target’s equity holders or on behalf
of Target in connection with the Acquisition will be 5,100,000 newly issued
shares or options to acquire shares of common stock of Parent (the “Equity
Consideration”) plus the Aggregate Cash Consideration (as defined in the Merger
Agreement on the date hereof) in cash (the “Cash Consideration”), but which
Aggregate Cash Consideration shall not exceed $480,000,000. Parent will also pay
Target’s transaction expenses (other than Disallowed Expenses as defined in the
Merger Agreement on the date hereof) not to exceed $5,000,000 and will assume
Target’s indebtedness to the extent contemplated by the Merger Agreement.

4. The Borrower will obtain the Credit Facilities described in the Credit
Facilities Term Sheet.

5. The Borrower will (i) seek to issue $400,000,000 in aggregate principal
amount of its senior unsecured notes in a Rule 144A or other private placement,
and (ii) to the extent the Borrower is unable to issue the such notes on or
prior to the Closing Date or in the full amount of referred to above, borrow up
to $400,000,000 in aggregate principal amount (minus the aggregate principal
amount of any Notes or other Securities (as defined in the Bridge Facility Fee
Letter) issued on or prior to the Closing Date) of senior unsecured loans under
the senior unsecured credit facility described in the Bridge Facility Term
Sheet.

6. All material existing third party indebtedness for borrowed money of Target
and the Parent and their respective subsidiaries (which shall exclude
(i) certain existing indebtedness up to an amount that the Lead Arrangers and
the Borrower reasonably agree may remain outstanding after the Closing Date and
(ii) indebtedness for borrowed money of Target and its subsidiaries contemplated
to remain outstanding pursuant to the Merger Agreement (which shall exclude in
any event any indebtedness under Target’s existing first lien and second lien
credit agreements) (collectively, the “Permitted Existing Debt”)) will be
refinanced, repaid or satisfied and discharged in accordance with the
requirements of the applicable indentures or credit facilities and all liens
other than liens permitted to remain outstanding under the Facilities
Documentation shall be discharged, and all letters of credit issued under the
Target’s current credit facility agreement will be cash collateralized or
backstopped, or reissued under, or assumed by the Issuing Bank pursuant to, the
Revolving Credit Facility, in each case in a manner reasonably satisfactory to
the Lead Arrangers (collectively, the “Refinancing”).



--------------------------------------------------------------------------------

ANNEX II

Greatbatch Ltd. and Subsidiaries

$1,500,000,000 Senior Secured Credit Facilities

Summary of Terms and Conditions

Capitalized terms not otherwise defined herein have the meanings given to them
in the Commitment Letter to which this Annex II is attached.

 

Borrower:

Greatbatch Ltd., a New York corporation (the “Borrower”).

 

Guarantors:

Greatbatch, Inc. (“Parent”) and all of the present and future direct and
indirect domestic subsidiaries of the Parent (other than non-wholly owned
Ventures as defined in the Existing Credit Agreement), including, without
limitation, the Target (and its direct and indirect domestic subsidiaries),
Precimed, Inc., Electrochem Solutions, Inc., Greatbatch- Globe Tool, Inc., Micro
Power Electronics, Inc., GBV, LLC, NeuroNexus Technologies, Inc., and QIG Group,
LLC (all of the foregoing, collectively, the “Guarantors”).

 

Administrative Agent:

Manufacturers and Traders Trust Company (“M&T”; and in such capacity, the
“Administrative Agent”).

 

Joint Lead Arrangers and Joint Bookrunners:

M&T, Credit Suisse Securities (USA) LLC (“CS Securities”) and KeyBanc Capital
Markets Inc. (“KBCM”; and collectively with CS Securities and M&T, the
“Arrangers”).

 

Existing Credit Agreement:

Second Amended and Restated Credit Agreement, dated as of September 20, 2013, by
and among the Borrower, the financial institutions party thereto as lenders,
M&T, as administrative agent, and the other parties thereto (as in effect on the
date hereof, the “Existing Credit Agreement”).

 

Lenders:

M&T, an affiliate of CS Securities, an affiliate of KBCM and other banks,
financial institutions, funds and institutional lenders but excluding any
Disqualified Institutions (the “Lenders”).

 

Credit Facilities:

An aggregate principal amount of up to $1,500,000,000 will be available through
the following facilities (such facilities together, the “Credit Facilities”):

 

 

Revolving Credit Facility: $200,000,000 revolving credit facility (the
“Revolving Credit Facility”) with a $15,000,000 sub-limit for Swingline Loans
(as defined below) and $15,000,000 sub-limit for standby Letters of Credit (as
defined below). The Revolving Credit Facility will be available after (and,
except for (x) continuation (as Letters of Credit) of, or the replacement with
Letters of Credit in an equal stated amount of, letters of

 

II-1



--------------------------------------------------------------------------------

 

credit outstanding under the Existing Credit Agreement and (y) borrowings to
fund additional upfront fees or original issue discount resulting from the
exercise of “Flex Provisions” of the Credit Facilities Fee Letter, not on) the
Closing Date until the Revolving Maturity Date (as defined below). Until the
Revolving Maturity Date, subject to usual and customary conditions, the Borrower
may borrow, repay and re-borrow under the Revolving Credit Facility.
Availability will be reduced by the amount of Letters of Credit outstanding and
outstanding Swingline Loans.

 

  Term A Facility: $300,000,000 term loan facility, all of which will be drawn
on the Closing Date (the “Term A Facility”).

 

  Term B Facility: $1,000,000,000 term loan facility, all of which will be drawn
on the Closing Date (the “Term B Facility” and, together with the Term A
Facility, the “Term Loan Facilities”).

 

Accordion Feature:

The Credit Documentation (as defined below) will permit the Borrower to add one
or more incremental term loan facilities to the Credit Facilities (each, an
“Incremental Term Facility”) and/or increase commitments under the Revolving
Credit Facility (any such increase, an “Incremental Revolving Facility”; the
Incremental Term Facilities and the Incremental Revolving Facilities are
collectively referred to as “Incremental Facilities”) in an unlimited amount, so
long as, on a pro forma basis after giving effect to the incurrence of all such
Incremental Facilities, the First Lien Net Leverage Ratio (as defined below)
does not exceed the lesser of (x) 4.00:1.00 and (y) the First Lien Net Leverage
Ratio on the Closing Date (after giving effect to the Transactions); provided,
however, that:

 

  i. no Lender will be required to participate in any such Incremental Facility;

 

  ii. no event of default or default shall exist before or after giving effect
thereto;

 

  iii. the representations and warranties in the Credit Documentation shall be
true and correct in all material respects;

 

  iv. the maturity date of any such Incremental Term Facility shall be no
earlier than the maturity date for the Term B Facility;

 

  v. the weighted average life to maturity of any Incremental Term Facility
shall be no shorter than the weighted average life to maturity of the Term B
Facility;

 

  vi.

the interest margins for the Incremental Term Facility shall be determined by
the Borrower and the Lenders of the Incremental Term Facility; provided, that in
the event that the interest margins for any Incremental Term Facility are
greater than the interest margins for the Term B Facility by more than 50 basis
points, then the interest margins for the Term B Facility shall be increased to
the extent necessary so that the interest margins for the Incremental Term
Facility are not more than 50 basis points higher than the interest margins for
the Term B Facility; provided, further, that in determining the interest margins

 

II-2



--------------------------------------------------------------------------------

  applicable to the Term B Facility and the interest margins for the Incremental
Term Facility, (x) original issue discount (“OID”) or upfront fees (which shall
be deemed to constitute like amounts of OID) payable by the Borrower for the
account of the Lenders of the Term B Facility or the Incremental Term Facility,
in each case, in the primary syndication thereof shall be included (with OID or
upfront fees being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four- year life to
maturity (or, if shorter, the remaining life to maturity)), it being understood
that customary arrangement, structuring or like fees payable solely to the
arrangers (or affiliates thereof) shall be excluded, and (y) if the LIBOR or
Base Rate floor for the Incremental Term Facility is greater than the LIBOR
floor for the existing Term B Facility, the difference between such floor for
the Incremental Term Facility and the existing Term B Facility shall be equated
to an increase in the interest margins for purposes of this clause (vi);

 

  vii. access to the Incremental Facilities shall be subject to notice, timing
and other documentation matters as shall be set forth in the Credit
Documentation; and

 

  viii. any Incremental Revolving Facility shall be on the terms and pursuant to
the documentation applicable to the Revolving Credit Facility and any
Incremental Term Facility shall be on terms and pursuant to documentation
consistent with the Term A Facility, Term B Facility or other terms satisfactory
to the Administrative Agent. The Borrower shall seek commitments in respect of
any Incremental Facility from existing Lenders or from additional banks,
financial institutions and other institutional lenders reasonably acceptable to
the Administrative Agent who will become Lenders in connection therewith.

 

 

The Borrower shall have the option, subject to satisfaction of the conditions
applicable to the incurrence of Incremental Facilities (other than as set forth
in clause (vi) above), to issue notes (including bridge financings in respect
thereof with customary extension terms to be agreed) or borrow term loans (or
obtain commitments in respect thereof) in lieu of Incremental Facilities that
are (at the option of the Borrower) unsecured or secured by the Collateral on an
equal priority basis (solely in the case of notes) or on a junior basis (in the
case of notes or loans) (collectively, “Incremental Equivalent Debt”); provided
that (w) if any such Incremental Equivalent Debt is secured, it shall not be
secured by any assets other than the Collateral and shall be subject to
customary intercreditor terms and documentation reasonably acceptable to the
Administrative Agent, (x) if any such Incremental Equivalent Debt is guaranteed,
it shall not be guaranteed by any person other than the Guarantors, (y) such
Incremental Equivalent Debt shall have (i) a final scheduled maturity date no
earlier than the scheduled maturity date of the Term B Facility and (ii) a
weighted average life to maturity that is equal or greater than the weighted
average life to maturity of the Term B Facility and (z) the other terms and
conditions of such Incremental

 

II-3



--------------------------------------------------------------------------------

  Equivalent Debt (excluding pricing and optional prepayment or redemption
terms) shall be substantially identical to (with appropriate adjustments for the
differing nature of notes and loans, if applicable), or not materially more
favorable to the lenders or other investors providing such Incremental
Equivalent Debt, as applicable, than, those applicable to the Credit Facilities
(except for covenants or other provisions applicable only to periods after the
latest final maturity date of the Term Loan Facilities existing at the time such
Incremental Equivalent Debt is incurred). For the avoidance of doubt,
Incremental Equivalent Debt can be incurred in connection with, and as part of a
single series or issuance of, other indebtedness permitted hereunder.

 

  “First Lien Net Leverage Ratio” shall mean (i) Total Indebtedness (as defined
in the Existing Credit Agreement) that is secured by a first priority lien on
assets of the Parent or its Subsidiaries (including indebtedness under the
Credit Facilitates and capital lease obligations) (provided that for purposes of
any ratio test in connection with the incurrence of any Incremental Facility or
any Incremental Equivalent Debt, any Incremental Equivalent Debt that is
unsecured or secured by a junior-priority lien shall be deemed to be secured by
a first-priority lien for purposes of this definition) less unrestricted cash
(excluding cash proceeds of any indebtedness incurred pursuant to any provision
of the Credit Documentation that requires a First Lien Net Leverage to be
satisfied in connection therewith) and cash equivalents not to exceed an amount
to be agreed, divided by (ii) Adjusted EBITDA (as defined on Exhibit B to this
Annex II).

 

Refinancing Facilities:

The Credit Documentation will permit the Borrower to refinance loans under the
Term Loan Facilities or commitments under the Revolving Credit Facility from
time to time, in whole or part, on a dollar-for-dollar basis, with, in the case
of the Term Loan Facilities, one or more new term loan facilities (each, a
“Refinancing Term Facility”) or, in the case of the Revolving Credit Facility
only, new revolving credit facilities (each, a “Refinancing Revolving Facility”;
the Refinancing Term Facilities and the Refinancing Revolving Facilities are
collectively referred to as “Refinancing Facilities”), respectively, under the
Credit Documentation with the consent of the Borrower, the Administrative Agent
(not to be unreasonably withheld or delayed), the institutions providing such
Refinancing Term Facility or Refinancing Revolving Facility, as applicable, (it
being understood that such Refinancing Facility may be provided by existing
Lenders (or, in the case of any Refinancing Revolving Facility, existing Lenders
with commitments under the Revolving Credit Facility) each of which shall be
entitled to agree or decline to participate in its sole discretion), and, in the
case of a Refinancing Revolving Facility, the consent of the Issuing Bank (as
defined below) and the Swingline Lender (as defined below); provided, that

 

  (i) such Refinancing Facilities shall rank pari passu in right of payment and
security with the other indebtedness under the Credit Documentation;

 

II-4



--------------------------------------------------------------------------------

  (ii) any Refinancing Term Facility does not mature, or have a weighted average
life to maturity, earlier than 91 days after the final maturity, or the weighted
average life, of the loans under the Term Loan Facilities being refinanced;

 

  (iii) any Refinancing Revolving Facility does not mature prior to the maturity
date of the revolving commitments being refinanced;

 

  (iv) the other terms and conditions of such Refinancing Facility (excluding
pricing and optional prepayment or redemption terms) are substantially identical
to, or not materially more favorable to the lenders providing such Refinancing
Facility, as applicable, than, those applicable to the Term Loan Facilities or
revolving commitments being refinanced (except for covenants or other provisions
applicable only to periods after the latest final maturity date of the Term Loan
Facilities and revolving credit commitments existing at the time of such
refinancing); and

 

  (v) the proceeds of such Refinancing Facilities shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding loans (and, in the case of the Revolving Facility, pro
rata commitment reductions) under the applicable Credit Facility being so
refinanced.

 

Swingline and Letter of Credit Subfacilities:

M&T, in its capacity as the swingline lender (in such capacity, the “Swingline
Lender”), will make available to the Borrower a discretionary swingline facility
under which the Borrower may make short-term borrowings of up to $15,000,000 in
the aggregate.

 

  M&T will be the initial issuing bank for letters of credit (in such capacity,
the “Issuing Bank”). There will be a $15,000,000 sub-limit for standby letters
of credit (each, a “Letter of Credit”) with expiration dates not later than the
earlier of (a) one year after the date of issuance (with evergreen credits
allowed in the sole discretion of the Issuing Bank) and (b) 30 days prior to the
Revolving Maturity Date.

 

  Each Lender under the Revolving Credit Facility will purchase an irrevocable
and unconditional participation in each Letter of Credit and each borrowing
under the swingline facility (each, a “Swingline Loan”).

 

Purpose:

The proceeds of the borrowings under the Term Loan Facilities on the Closing
Date, together with the proceeds of the Note issuance and/or the Bridge Loans,
the Equity Consideration and cash on the balance sheet of the Borrower and the
Guarantors, shall be used to (i) fund the Cash Consideration and the Refinancing
and (ii) pay fees and expenses incurred in connection with the Transactions. The
proceeds of borrowings under the Revolving Credit Facility after the Closing
Date shall be used to finance permitted acquisitions, to finance permitted
restricted payments, to support working capital and for general corporate
purposes.

 

II-5



--------------------------------------------------------------------------------

Maturity:

Revolving Credit Facility: five years from the Closing Date (subject to the last
sentence of this section, the “Revolving Maturity Date”).

 

  Term A Facility: six years from the Closing Date.

 

  Term B Facility: seven years from the Closing Date.

 

  Notwithstanding the foregoing, subject to the terms and conditions to be
mutually agreed, the Credit Documentation shall provide that, upon the request
of the Borrower and consent of the Administrative Agent, individual Lenders may
agree to extend the maturity of their respective commitments or loans without
the consent of any other Lender; provided, that each Lender in the Revolving
Credit Facility, the Term A Facility or the Term B Facility, as applicable,
shall have the opportunity to also so extend its commitment termination date or
maturity date, as applicable.

 

Interest Rates:

The interest rates applicable to the Credit Facilities will be, at the
Borrower’s option, Adjusted LIBOR plus the interest margins or the Base Rate
plus the interest margins.

 

  Initially, the interest margins for (x) the Revolving Credit Facility and Term
A Facility will be 3.25% per annum for loans based on Adjusted LIBOR and
2.25% per annum for loans based on the Base Rate and (y) the Term B Facility
will be 3.75% per annum for loans based on Adjusted LIBOR and 2.75% per annum
for loans based on the Base Rate.

 

  Such initial interest margins for the Revolving Credit Facility and the Term A
Facility will remain in place until five business days after the delivery of the
compliance certificate for the first full fiscal quarter following the Closing
Date, after which it will be based on the pricing grid attached hereto as
Exhibit A. Such interest margins, as set forth on the pricing grid, shall be
determined on the basis of the Total Leverage Ratio (to be defined in the Credit
Documentation), calculated quarterly on a trailing four-quarter basis.

 

  Swingline Loans will bear interest at the Base Rate plus the interest margins
for Base Rate loans under the Revolving Credit Facility.

 

  The definitions of “Adjusted LIBOR” and “Base Rate” shall be consistent with
the definitions provided therefor in the Existing Credit Agreement, subject to
the Documentation Principles; provided, that Adjusted LIBOR and Base Rate with
respect to the Term B Facility shall not be less than 1.00% per annum and
2.00% per annum, respectively.

 

 

For LIBOR loans the Borrower may elect interest periods of one, two, three and
six-months (or, if available to all Lenders, twelve months). Calculation of
interest shall be on the basis of the actual days elapsed in a year of 360 days
(or 365 days in the case of a Base Rate loan, other than

 

II-6



--------------------------------------------------------------------------------

  Base Rate loans calculated by reference to the federal funds rate) and
interest shall be payable at the end of each interest period and, in any event,
at least every three months. Interest on Base Rate loans will be due and payable
monthly in arrears.

 

  During the continuance of an event of default, loans and reimbursement
obligations outstanding shall bear interest at the interest rate otherwise in
effect plus 2% per annum.

 

  The Credit Documentation shall include customary protective provisions for
such matters as increased costs, funding losses, illegality, change of laws
(including those related to capital adequacy of banks), defaulting lenders, and
withholding taxes.

 

  Term B Facility will be issued with an original issue discount at 99.0%.

 

Letter of Credit Fees:

A letter of credit fee in an amount equal to the interest margins for LIBOR
loans under the Revolving Credit Facility will be paid on the aggregate face
amount of Letters of Credit outstanding for the account of all Lenders in the
Revolving Credit Facility. In addition, the Company shall pay to the Issuing
Bank a 0.125% letter of credit fronting fee. The letter of credit fee and the
fronting fee shall be paid quarterly in arrears and shall be in addition to
standard letter of credit fees for issuance, negotiation, amendment, etc.,
payable to the Issuing Bank.

 

  During the continuance of an event of default, letter of credit fees shall be
increased by 2% per annum.

 

Unused Commitment Fee:

For the period from the Closing Date through the fifth day after the delivery of
the compliance certificate for the first full fiscal quarter following the
Closing Date, a commitment fee (the “Unused Commitment Fee”) equal to 0.25% per
annum of the average daily amount by which the total credit commitment of the
Revolving Credit Facility exceeds the outstanding revolving loans, letters of
credit and unpaid reimbursement obligations under the Revolving Credit Facility,
will be payable quarterly in arrears to the Revolving Credit Lenders.
Thereafter, the Unused Commitment Fee will be based on the pricing grid attached
hereto as Exhibit A. Outstanding Swingline Loans will not affect the calculation
of the Unused Commitment Fee.

 

Expenses and Indemnification:

Customary indemnification of Administrative Agent, the Arrangers, the Lenders
and their respective affiliates and each such person’s employees, officers,
directors, agents, advisors and controlling persons, in each case consistent
with Existing Credit Agreement.

 

 

In addition, the Borrower shall pay (a) all reasonable out-of-pocket expenses
(including, without limitation, reasonable fees, disbursements and other charges
of counsel) of the Arrangers, the Administrative Agent, the Swingline Lender and
the Issuing Bank in connection with the

 

II-7



--------------------------------------------------------------------------------

 

syndication of the Credit Facilities, the preparation and administration of the
Credit Documentation, and amendments, modifications and waivers thereto and
(b) all out-of-pocket expenses (including, without limitation, fees,
disbursements and other charges of counsel) of the Arrangers, the Administrative
Agent, the Swingline Lender, the Issuing Bank and the Lenders for enforcement
costs and documentary taxes associated with the Credit Facilities.

 

Collateral:

Subject to Documentation Principles (as defined below), a valid and perfected
first priority (subject to certain exceptions to be set forth in the Credit
Documentation) security interest in all of the following of the Borrower and
Guarantors (collectively, the “Collateral”):

 

  i. All present and future shares of capital stock of (or other ownership or
profit interests in) the Borrower and each Guarantor (except Parent).

 

  ii. Sixty-six percent of all present and future shares of capital stock of
each first-tier foreign subsidiary or as otherwise provided next to the caption,
“Non-Guarantor Ventures/Foreign Subsidiaries” below.

 

  iii. Substantially all of the Borrower’s and Guarantors’ other personal
property assets.

 

  iv. All proceeds and products of the property and assets described in clauses
(i), (ii), (iii) and (iv) above.

 

  The security shall secure the relevant party’s obligations in respect of the
Credit Facilities and any interest rate swap or similar agreements with a Lender
(or any affiliate thereof) and purchasing card and other treasury management
services provided by a Lender (or any affiliate thereof), in each case subject
to the provisions of the Credit Documentation.

 

Scheduled Amortization:

Revolving Credit Facility: None. All amounts outstanding under the Revolving
Credit Facility shall be due and payable on the Revolving Credit Maturity Date.

 

  Term A Facility: Subject to quarterly amortization of principal as follows:
(i) 1.25% of the original aggregate principal amount of the Term A Facility in
each quarter during the first two years following the Closing Date, (ii) 1.875%
of the original aggregate principal amount of the Term A Facility in each
quarter during the third year following the Closing Date, and (iii) 2.50% of the
original aggregate principal amount of the Term A Facility in each quarter
thereafter, with the balance payable at final maturity of the Term A Facility.

 

  Term B Facility: Subject to quarterly amortization of principal equal to
0.25% per quarter of the original aggregate principal amount of the Term B
Facility, with the balance payable at final maturity of the Term B Facility.

 

II-8



--------------------------------------------------------------------------------

Voluntary Prepayments and Revolving Credit Facility Commitment Reductions:

The Credit Facilities may be prepaid at any time in whole or in part without
premium or penalty, upon written notice, at the option of the Borrower, except
(x) that any prepayment of LIBOR advances other than at the end of the
applicable interest periods therefor shall be made with reimbursement for
Lenders’ breakage costs and (y) as set forth in “Soft- Call/Prepayment Premium”
below. Each optional prepayment of the Term Loan Facilities shall be applied to
the remaining scheduled installments thereof as directed by the Borrower (and
absent such direction, ratably and in direct order of maturity). The unutilized
portion of any commitment under the Revolving Credit Facilities may be reduced
permanently or terminated by the Borrower at any time without penalty.

 

Mandatory Prepayments:

The Credit Facilities will include mandatory prepayments customary for
facilities of this nature, including, without limitation, (i) 100% of the net
cash proceeds with respect to the issuance of debt, other than net cash proceeds
to the extent used to prepay the Bridge Loans and certain debt to be agreed
upon, (ii) 100% of the net cash proceeds from non-ordinary course asset sales,
subject to customary exceptions and reinvestment rights to be agreed upon
(iii) 100% of insurance proceeds and condemnation recoveries not reinvested in
similar assets within 180 days and (iv) commencing in respect of the fiscal year
ending December 31, 2016, annual prepayments in an amount equal to the Recapture
Rate (as defined below) multiplied by Excess Cash Flow (as defined below) for
each fiscal year of the Borrower; provided, that for any fiscal year, any (i)
voluntary prepayments of the Term Loan Facilities and (ii) cash purchases by the
Borrower (including purchases at a discount to par, but only to the extent of
the cash purchase price therefor) of the Term Loan Facilities pursuant to any
loan buyback program, in each case, other than (x) prepayments or loan buy-backs
funded with the proceeds of long-term indebtedness and (y) non-cash prepayments
deemed to occur upon the cancellation of the Term Loan Facilities pursuant to
any loan buyback program, made during such fiscal year shall be credited against
the Borrower’s Excess Cash Flow prepayment obligation on a dollar-for- dollar
basis for such fiscal year. Mandatory prepayments shall be applied pro rata to
the Term Loan Facilities (and to the principal installments thereof on a pro
rata basis) until paid in full and then to the Revolving Credit Facility
(without a permanent reduction of the commitments thereunder).

 

  “Recapture Rate” means an amount equal to (i) 50% for any fiscal year where
the Total Leverage Ratio is equal to or greater than 3.25:1.00, (ii) 25% for any
fiscal year where the Total Leverage Ratio is less than 3.25:1.00 and greater
than or equal to 2.75:1.00, and (iii) 0% for any fiscal year when the Total
Leverage Ratio is less than 2.75:1.00.

 

 

“Excess Cash Flow” shall be defined to mean consolidated net income, plus or
minus adjustments, with such adjustments to include changes in working capital
items and deductions (except (as mutually agreed) to the extent funded by debt
or equity) for (i) capital expenditures, (ii)

 

II-9



--------------------------------------------------------------------------------

  scheduled principal and voluntary repayments of funded debt (other than
revolving loans unless accompanied by a corresponding reduction in revolving
commitments and voluntary prepayments of the Term Loan Facilities),
(iii) interest expense, (iv) taxes and (v) permitted acquisitions and other
permitted investments.

 

  Prepayments from foreign subsidiaries’ Excess Cash Flow, insurance proceeds
and asset sale proceeds will be limited under the definitive documentation to
the extent (y) the repatriation of funds to fund such prepayments is prohibited,
restricted or delayed by applicable local laws or (y) the repatriation of funds
to fund such prepayments would result in material adverse tax consequences;
provided, that in any event, the Borrower shall use commercially reasonable
efforts to eliminate such prohibition, restriction, delay or material adverse
tax consequences in order to make such prepayments; provided, further, that the
Borrower shall promptly repatriate such amounts and make the applicable
prepayments as soon as such prohibition, restriction, delay or material adverse
tax consequence is no longer applicable the relevant foreign subsidiary.

 

Soft-Call/Prepayment Premium

In the event that all or any portion of the Term B Facility is (i) repaid,
prepaid, refinanced or replaced or (ii) repriced or effectively refinanced
through any waiver, consent or amendment (in each case, in connection with any
waiver, consent or amendment to the Term B Facility directed at, or the result
of which would be, the lowering of the effective interest cost or the weighted
average yield of the Term B Facility or the incurrence of any debt financing
having an effective interest cost or weighted average yield that is less than
the effective interest cost or weighted average yield of the Term B Facility (or
portion thereof) so repaid, prepaid, refinanced, replaced or repriced) (a
“Repricing Transaction”) occurring on or prior to the first anniversary of the
Closing Date, such repayment, prepayment, refinancing, replacement or repricing
will be made at 101.0% of the principal amount so repaid, prepaid, refinanced,
replaced or repriced. Without limiting the foregoing, if all or any portion of
the Term B Facility held by any Lender is repaid, prepaid, refinanced or
replaced on or prior to the first anniversary of the Closing Date pursuant to a
“yank-a-bank” or similar provision in the definitive Credit Documentation as a
result of, or in connection with, such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment referred to in clause (ii) above
(or otherwise in connection with a Repricing Transaction), such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced.

 

Representations and Warranties:

Subject to Documentation Principles, usual and customary for facilities of this
size, type and purpose, including those relating to the Borrower, its
subsidiaries and the Credit Facilities.

 

II-10



--------------------------------------------------------------------------------

Conditions Precedent to Closing:

The commitment of the Lenders with respect to the initial funding of the Credit
Facilities are subject solely to (i) the satisfaction (or waiver by all of the
Initial Lenders (as defined in the Commitment Letter)) of each of the conditions
set forth in or by reference in Section 1 of the Commitment Letter and (ii) the
Limited Conditionality Provisions (as defined in the Commitment Letter).

 

Conditions Precedent to Each Borrowing Under the Credit Facilities Following the
Closing Date:

Subject to Documentation Principles, each borrowing or issuance or renewal of a
Letter of Credit under the Credit Facilities following the Closing Date will be
subject to satisfaction of the following conditions precedent: (i) delivery of
prior written notice, or telephonic notice followed by written notice, of
borrowing, (ii) the representations and warranties in the Credit Documentation
shall be true and correct in all material respects as of the date of such
extension of credit and (iii) no default or event of default under the Credit
Documentation shall have occurred and be continuing or would result from such
extension of credit.

 

Documentation Principles:

The definitive credit documentation (i) shall be based upon the Existing Credit
Agreement with appropriate modifications to baskets and materiality thresholds
(subject to clause (ii) below) to reflect the Acquisition, the structure of the
Credit Facilities and the leverage ratio and ratings of the Borrower after
giving effect to the Acquisition, (ii) shall contain the terms and conditions
set forth in this Summary of Terms and Conditions, (iii) shall reflect the
operational and strategic requirements of the Borrower and its respective
subsidiaries in light of their size, industries and practices, (iv) shall be
consistent with the proposed business plan and financial model of the Borrower,
in each case as expressly approved by the Arrangers prior to the date of the
Commitment Letter, (v) shall reflect the customary agency and operational
requirements of the Administrative Agent and (vi) in each case, shall be subject
to the “market flex” provisions contained in the Credit Facilities Fee Letter,
in each case, subject to the Limited Conditionality Provisions (collectively,
the “Documentation Principles”). The “Credit Documentation” means the definitive
credit documentation with respect to the Credit Facilities consistent with the
Commitment Letter, the Credit Facilities Fee Letter and the Documentation
Principles.

 

Affirmative Covenants:

Subject to the Documentation Principles, usual and customary for facilities of
this size, type and purpose (including materiality and exceptions to be agreed
upon) and consistent with the Existing Credit Agreement and related documents,
including, but not limited to:

 

  A.

Annual audited consolidated financial statements within 90 days after fiscal
year end. Financial statements shall include any management letters or reports
and an attestation of the outside accountant as to the adequacy of the internal
controls of Parent and its subsidiaries. Annual financial statements must also
include a management

 

II-11



--------------------------------------------------------------------------------

  prepared consolidating balance sheet, income statement, statement of change in
retained earnings and cash flow statement, showing separately the results of
operations and financial condition of non-guarantor Ventures, if any, as a
separate group.

 

  B. Quarterly internally prepared consolidated financial statements within 45
days after the first three quarters. Quarterly financial statements must also
include a management prepared consolidating balance sheet, income statement,
statement of change in retained earnings and cash flow statement, showing
separately the results of operations and financial condition of non-guarantor
Ventures, if any, and foreign subsidiaries, in each case, as a separate group.

 

  C. Compliance certificate from a financial officer to be delivered in
conjunction with quarterly and annual financial statements. Compliance
certificate shall calculate all applicable financial covenants.

 

  D. Annual operating budget for the Borrower’s consolidated operations no more
than 90 days after the commencement of each fiscal year. The operating budget
will include a balance sheet, income statement, statement of cash flows and
assumptions relating to the budget.

 

  E. Maintain adequate insurance, licenses and other property.

 

  F. Notification of defaults, disputes, litigation, investigations and material
adverse changes, delivery of ERISA notices, delivery of notices related to
intellectual property matters and such other information as the Administrative
Agent may reasonably request.

 

  G. Maintenance of existence; compliance with laws (including environmental
laws and ERISA); payment of taxes and claims.

 

  H. Maintenance of records and accounts in accordance with GAAP; and inspection
of property and books and records.

 

  I. Maintenance of seniority of Credit Facilities over all subordinated notes
of Parent and its subsidiaries.

 

  J. Commercially reasonable efforts to maintain the Ratings (as defined in the
Commitment Letter).

 

II-12



--------------------------------------------------------------------------------

Negative Covenants:

Subject to Documentation Principles, usual and customary for facilities of this
size, type and purpose (with exceptions and baskets to be agreed upon, including
an exception to allow for the spinoff of QiG Group, LLC and all related
transactions), including, but not limited to:

 

  A. Limitation on additional indebtedness, liens and leases.

 

  B. Limitation on restricted payments and investments; provided, however, that
the restricted payments and investments set forth in clauses (1) through
(4) below (collectively, the “Specified Restricted Uses”) may be made subject to
the following conditions: (i) no default or event of default shall then exist or
be caused thereby, (ii) there shall be minimum liquidity (unrestricted cash on
hand plus availability under the Revolving Credit Facility) of at least
$50,000,000 after giving pro forma effect to the proposed Specified Restricted
Use, (iii) except as set forth below with respect to the Reset Provision,
Specified Restricted Uses shall not, in the aggregate, exceed $400,000,000,
(iv) Total Leverage Ratio of the Borrower on a pro forma basis after giving
effect to any such Specified Restricted Use shall be less than 5.20:1.00 and (v)
the Borrower shall be in compliance on a pro forma basis with all Financial
Covenants, in each case after giving effect to any of the following:

 

  1. Permitted Acquisitions in the aggregate not to exceed $400,000,000;

 

  2. Other investments in the aggregate not to exceed $200,000,000 (excluding
operating expenses that are written off in the ordinary course of business); and

 

  3. Certain restricted payments relative to stock repurchases and dividends in
the aggregate not to exceed $250,000,000; and

 

  4. Investments foreign subsidiaries in an aggregate amount not to exceed
$40,000,000.

 

 

Reset Provision: At any time that time the Total Leverage Ratio of the Borrower
and its consolidated subsidiaries for each of the two most recently ended fiscal
quarters is less than 2.75:1.00, the Borrower may make an election (the date of
such election being the “Reset Election Date”) by delivering a notice to the
Administrative Agent (certifying that the conditions to the election have been
satisfied) to reset each of the amounts specified in clause (iii) and clauses
(1) through (4) above. From and after such Reset Election Date, any utilizations
of such baskets prior to the Reset Election Date shall automatically be
disregarded, enabling the Borrower to re-use such baskets in the amounts
specified above after the Reset Election Date as if

 

II-13



--------------------------------------------------------------------------------

  no restricted payments or investments had been made in reliance on such
provisions prior to the Reset Election Date.

 

  C. Limitation on guaranties.

 

  D. Limitation on loans, advances and investments.

 

  E. Limitations on sales or other dispositions of assets (with exceptions for
(i) sales of any assets of, or equity interests in, Ventures and (ii) for other
asset sales in an aggregate amount not to exceed $100,000,000 in the aggregate
per fiscal year; provided, that at least 75% of the consideration for each such
asset sale pursuant to this clause (ii) shall be cash), including by way of
license or lease of such assets, and sale-leaseback arrangements.

 

  F. Limitation on mergers and acquisitions (with an exception for Permitted
Acquisitions), or change in type of business.

 

  G. Limitation on payment of distributions and dividends.

 

  H. Limitation on transactions with affiliates.

 

  I. Restriction on providing negative pledge to other third parties and other
restrictive provisions.

 

  J. Prohibition on activities by Parent other than those related to (i) the
ownership of Borrower, (ii) its existence and (iii) other activities required of
a public company.

 

  K. A $20,000,000 limitation on guarantees of foreign lines of credits.

 

Financial Covenants:

Revolving Credit Facility and Term A Facility:

 

  A. Maximum Total Leverage Ratio - The Total Leverage Ratio shall not exceed,
initially, 6.50:1.00 with step downs to be agreed.

 

  B. Minimum Interest Coverage Ratio—The ratio of Adjusted EBITDA to Interest
Expense shall not be less than 3.00:1.00. The term “Interest Expense” shall be
consistent with the definition thereof in the Existing Credit Agreement.

 

  (the “Financial Covenants”)

 

  Term B Facility: There will be no maintenance financial covenants.

 

II-14



--------------------------------------------------------------------------------

Events of Default:

Subject to Documentation Principles, usual and customary for facilities of this
size, type and purpose (with thresholds and grace or cure periods to be agreed
upon), including, but not limited to:

 

  A. Payment default;

 

  B. Breach of representation or warranties in any material respect;

 

  C. Violation of covenant(s);

 

  D. Cross default;

 

  E. Bankruptcy, insolvency;

 

  F. Loss of custody or control of all or substantially all property; or
discontinuance of all or a substantial portion of the Borrower’s business;

 

  G. Material judgments;

 

  H. Failure of subordination provisions to be in effect; and

 

  I. Change in control (which will include, among other things, (i) any person
or group of persons (within the meaning of the Securities Exchange Act)
obtaining control of more than 30% of the capital stock of Parent; (ii) Parent
ceasing to be the legal and beneficial owner of 100% of the capital stock of
Borrower free of liens except to the Administrative Agent; (iii) the Borrower
ceasing to own all stock of its domestic subsidiaries free of liens except to
the Administrative Agent or otherwise permitted by the Credit Documentation;
(iv) a merger in which the Borrower is not the surviving entity or a sale of
substantially all of the assets of the Borrower (including a sale of
substantially all of the equity of subsidiaries of the Borrower); (v) a change
in control or fundamental change under any preferred stock, indenture or other
evidence of indebtedness that gives the holder of such preferred stock,
indenture or other evidence of indebtedness the right to cause its redemption or
repayment (in whole or in part) by Borrower or its subsidiaries; and (vi) a
majority of the board of directors of Parent consisting of directors that are
not continuing directors (or approved by members of the existing board).

 

 

Notwithstanding the foregoing, (x) only Lenders holding at least a majority of
the commitments under the Revolving Credit Facility and Term A Facility shall
have the ability to (and be required in order to) amend the Financial Covenants
and waive a breach of the Financial

 

II-15



--------------------------------------------------------------------------------

 

Covenant and (y) a breach of the Financial Covenants shall not constitute an
Event of Default with respect to the Term B Facility or shall not trigger a
default under the Term B Facility until the date on which the loans under the
Revolving Credit Facility and Term A Facility have been accelerated or the
obligations under the Revolving Credit Facility and Term A Facility have been
paid in full and the commitments under the Revolving Credit Facility shall have
been terminated as a result of such breach.

 

Waivers and Amendments:

Amendments and waivers of the credit agreement and other definite Credit
Documentation will require the approval of Lenders whose commitments and loans
under the Credit Facilities aggregate at least a majority of the Credit
Facilities (the “Required Lenders”). However, no amendment or waiver shall
reduce the principal amount of the Loans of any Lender without such Lender’s
consent, reduce the stated rate of interest or stated fees of any Lender without
such Lender’s consent, reduce any fees related to letters of credit owing to any
Lender without such Lender’s consent, extend the final maturity of any Loans or
expiration date of the commitment of any Lender without such Lender’s consent,
postpone the scheduled payment of any principal, interest or fees owing to any
Lender without such Lender’s consent; or extend the date of payment for or
reduce the reimbursement obligations in respect of Letters of Credit without the
consent of the issuer or extend the date of payment past the Revolver Maturity
Date or reduce the reimbursement obligations with respect of Letters of Credit
without the consent of each Lender that has a risk participation therein; or
release all or substantially all of the collateral (or the value thereof) or
guaranties (or the value thereof) of the Credit Facilities or reduce any amount
specified in the definition of Required Lenders without the consent of all
Lenders.

 

  Notwithstanding the foregoing (i) defaulting lenders shall be subject to the
provisions set forth under the heading “Defaulting Lenders” below, (ii) waivers
and amendments of Financial Covenants shall be as set forth in the last
paragraph under “Events of Default” above and (iii) the maturity date of Loans
and the termination date of commitments may be extended in the manner set forth
in “Maturity” above and (iv) certain provisions may be amended with only the
Administrative Agent and Borrower in connection with the accordion feature, for
certain immaterial or ministerial matters and as otherwise to be set forth in
the Credit Documentation.

 

Defaulting Lenders

Defaulting lenders will not be entitled to commitment fees, will be excluded for
purposes of determining Required Lenders and will be subject to replacement (by
assignment) at par. Amounts owed to defaulting lenders will be subject to setoff
for amounts not funded, and Swingline Lender and Issuing Bank will be relieved
of any obligation to issue new Letters of Credit or fund Swingline Loans unless
and until

 

II-16



--------------------------------------------------------------------------------

  satisfactory arrangements have been made to eliminate risk to Swingline Lender
or Issuing Bank, as appropriate, with respect to the participation in Swingline
Loans or Letters of Credit, as appropriate, of the defaulting lender, including
by cash collateralizing such defaulting lender’s pro rata share of the Swingline
Loan and Letter of Credit exposure.

 

Assignments and Participations:

Lenders will be permitted to assign and participate the Credit Facilities.
Assignments will be in minimum amounts of $1,000,000, in the case of the Term A
Facility and the Term B Facility, and $2,000,000, in the case of the Revolving
Credit Facility, and assignees will be subject to the consent of the
Administrative Agent, the Issuing Bank and (if no default or event of default
then exists) the Borrower, such consents not to be unreasonably withheld,
conditioned or delayed; provided, however, that the consent of the Borrower
shall (x) not be required in connection with assignments to other Lenders, to
any affiliate of a Lender or any approved fund and (y) be deemed to have been
given if the Borrower has not responded within ten business days of a request
for such consent with respect to any Term Loan Facilities.

 

  Assignments will be subject to the payment by the assigning Lender of a
service fee to the Administrative Agent.

 

  Assignments of loans under the Term B Facility to the Borrower or any of its
subsidiaries shall be permitted subject to satisfaction of conditions to be set
forth in the Credit Documentation, including that (i) no default or event of
default shall exist or result therefrom, (ii) (A) there shall be minimum
liquidity (unrestricted cash on hand plus availability under the Revolving
Credit Facility) of at least $50,000,000 after giving pro forma effect to the
proposed assignment and (B) the Borrower shall be in compliance with all
Financial Covenants on a pro forma basis, (iii) the Borrower must provide a
customary representation and warranty as to disclosure of information,
(iv) immediately upon the effectiveness of any such assignment, such loans shall
be cancelled and (v) no borrowings under the Revolving Credit Facility shall be
used to fund any such assignment.

 

  Notwithstanding anything to the contrary contained herein, no assignments or
participations will be made to Disqualified Institutions, provided that the list
of Disqualified Institutions shall have been made available to all Lenders.

 

Patriot Act:

To help fight the funding of terrorism and money laundering activities, Federal
Law requires U.S. financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account and/or
enters into a business relationship with such financial institution.

 

Sanctions:

The Administrative Agent and the Lenders may disclose confidential information,
without notice to the Borrower, to governmental regulatory

 

II-17



--------------------------------------------------------------------------------

 

authorities in connection with any regulatory examination of the Administrative
Agent or in accordance with its regulatory compliance policy.

 

Governing Law:

New York.

 

Exclusive Forum:

Federal and State courts in the County of New York, New York.

 

Counsel to Administrative Agent:

Drinker Biddle & Reath LLP.

 

II-18



--------------------------------------------------------------------------------

Exhibit A to Annex II

Pricing Grid – Revolving Credit Facility and Term A Facility

Revolving Credit Facility

 

Total Leverage Ratio

  

Base Rate Margin

  

LIBOR Margin

  

Commitment Fee

> 4.50:1.00    2.250%    3.250%    0.250%

³ 4.00:1.00 and <

4.50:1.00

   1.750%    2.750%    0.250%

³ 3.00:1.00 and

< 4.00:1.00

   1.500%    2.500%    0.250%

³ 2.50:1.00 and

< 3.00:1.00

   1.250%    2.250%    0.250%

³ 2.00:1.00 and

< 2.50:1.00

   1.000%    2.000%    0.175% < 2.00:1.00    0.750%    1.750%    0.175%

Term A Facility

 

Total Leverage Ratio

  

Base Rate Margin

  

LIBOR Margin

> 4.50:1.00    2.250%    3.250%

³ 4.00:1.00 and <

4.50:1.00

   1.750%    2.750%

³ 3.00:1.00 and <

4.00:1.00

   1.500%    2.500%

³ 2.50:1.00 and <

3.00:1.00

   1.250%    2.250%

³ 2.00:1.00 and <

2.50:1.00

   1.000%    2.000% < 2.00:1.00    0.750%    1.750%

 

II-19



--------------------------------------------------------------------------------

Exhibit B to Annex II

Definitions of Adjusted EBITDA

Adjusted EBITDA: for each period the following items for the four fiscal
quarters ended on, or most recently prior to, the last day of such period: Net
Income plus without duplication to the extent deducted in computing Net Income,
the sum of (without duplication):

(a) Interest Expense;

(b) income tax expense;

(c) depreciation and amortization expense;

(d) write-off of debt discount and debt issuance costs and commissions,
discounts and other fees and charges associated with Indebtedness (including the
Loans and any convertible securities);

(e) any extraordinary, unusual or non-recurring expenses or losses (including
expenses or losses on sales or abandonment of assets outside of the ordinary
course of business) determined in accordance with GAAP;

(f) share-based compensation plus any other non-cash charges, including, for the
sake of clarity, non-cash impairments of intangible assets;

(g) net losses attributable to discontinued operations;

(h) non-recurring actual expenses in connection with Permitted Acquisitions;

(i) restructuring charges previously incurred and reported prior to the date
such Person becomes a Subsidiary of the Borrower in connection with a Permitted
Acquisition to the extent the charges can be agreed upon by Majority Lenders and
the Borrower;

(j) adjustments to Operating Income (GAAP), including “Consolidation and
Optimization,” “IP Litigation,” “Acquisition and Integration,” and/or “Asset
Dispositions and Other” used in the determination of Total Adjusted Operating
Income;

(k) for the 2015 and 2016 fiscal years, $25 million for estimated run rate
synergies1;

(l) pro forma losses of Nuvectra (Spinco); and

(m) severance costs not included in other categories;

 

1  To be further defined.

 

II-20



--------------------------------------------------------------------------------

minus to the extent included in computing Net Income, but without duplication,
the sum of:

(i) any extraordinary, unusual or non-recurring income or gains (including gains
on sales or abandonment of assets outside of the ordinary course of business)
determined in accordance with GAAP; and

(ii) any other non-cash income;

(iii) net income attributable to discontinued operations;

(iv) any net gain from the collection of proceeds of life insurance policies;
and

(v) pro forma gains of Nuvectra (Spinco); .

The aggregate amount of add backs made pursuant to clauses (h), (i) (j) and
(m) above in any four fiscal quarter period shall not exceed 25% of Adjusted
EBITDA (prior to giving effect to such add backs) as measured at the end of any
fiscal quarter ending prior to the first anniversary of the Closing Date and 20%
of Adjusted EBITDA (prior to giving effect to such add backs) as measured at the
end of any fiscal quarter ending after the first anniversary of the Closing
Date.

 

II-21



--------------------------------------------------------------------------------

ANNEX III

Project Redwing

Up to $400,000,000 Senior Unsecured Bridge Facility

Summary of Terms and Conditions

Capitalized terms not otherwise defined herein have the meanings given to them
in the Commitment Letter (including the other Annexes thereto) to which this
Annex III is attached.

 

Borrower:

The Borrower under the Credit Facilities (the “Borrower”).

 

Bridge Administrative Agent:

Manufacturers and Traders Trust Company (the “Bridge Agent”).

 

Joint Lead Arrangers and Joint Bookrunners:

Credit Suisse Securities (USA) LLC, Manufacturers and Traders Trust Company, and
KeyBanc Capital Markets Inc. (the “Arrangers”).

 

Bridge Facility:

Senior bridge loans (the “Bridge Loans”) in an aggregate principal amount of up
to $400,000,000 (the “Bridge Facility”) minus the aggregate gross proceeds of
any Notes or other Securities (as defined in the Bridge Facility Fee Letter)
issued on or prior to the Closing Date.

 

Ranking:

The Bridge Loans will rank pari passu in right of payment with the Credit
Facilities and will be unsecured.

 

Guarantors:

Parent and each existing and subsequently acquired or organized subsidiary of
the Borrower that is a guarantor of the Credit Facilities will guarantee (the
“Bridge Guarantees”) the Bridge Loans on a senior unsecured basis.

 

Purpose:

The proceeds of the Bridge Loans on the Closing Date, together with the proceeds
of the Term Loan Facilities, Equity Consideration and cash on the balance sheet
of the Borrower and the Guarantors, shall be used to (i) fund the Cash
Consideration and the Refinancing and (ii) pay fees and expenses incurred in
connection with the Transactions.

 

Conversion and Maturity:

On the first anniversary of the Closing Date (the “Conversion Date”), any Bridge
Loan that has not been previously repaid in full will be automatically converted
into a senior term loan (each an “Extended Term Loan”) due on the date that is
eight years after the Closing Date (the “Maturity Date”); provided that such
conversion shall be subject to the following conditions being satisfied
(i) there shall be no payment or bankruptcy event of default and (ii) the
Conversion Fee (as defined in the Bridge Facility Fee Letter) shall have been
paid in full (and to the extent any of such conditions are not satisfied as of
first anniversary of the Closing Date, such automatic extension shall not occur
and the Bridge Loans shall mature and become due and payable on such date).



--------------------------------------------------------------------------------

  At any time on or after the Conversion Date, at the option of the applicable
Lender, the Extended Term Loans may be exchanged in whole or in part for senior
exchange notes (the “Exchange Notes”) having an equal principal amount; provided
that the Borrower may defer the first issuance of Exchange Notes until such time
as the Borrower shall have received requests to issue an aggregate of at least
$50 million in principal amount of Exchange Notes, and may defer each subsequent
issuance of Exchange Notes until such time as the Borrower shall have received
additional requests to issue at least $50 million in principal amount of
additional Exchange Notes (or, if the aggregate principal amount of the
outstanding Extended Term Loans is less than $50 million, additional requests to
issue additional Exchange Notes in an amount equal to all of such outstanding
Extended Term Loans).

 

  The Extended Term Loans will be governed by the provisions of the Bridge
Documentation (as defined below) and will have the same terms as the Bridge
Loans except as expressly set forth on Exhibit A hereto. The Exchange Notes will
be issued pursuant to an indenture that will have the terms set forth on Exhibit
B hereto.

 

Interest Rates:

The interest rate applicable to the Bridge Loans for the first three-month
period commencing on the Closing Date will be a rate per annum equal to Adjusted
LIBOR (as defined below) plus 6.00% (the “Initial Margin”). Three months after
the Closing Date and at the end of each three month period thereafter, the
spread over Adjusted LIBOR shall be increased by 50 basis points (the Initial
Margin plus each 50 basis point increase described above, the “Applicable
Margin”).

 

  “Adjusted LIBOR” shall be defined in a manner consistent with the Credit
Facilities; provided that Adjusted LIBOR shall in no event be less than
1.00% per annum.

 

  The Borrower may elect interest periods of one, two or three months.
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days and interest shall be payable at the end of each interest
period and, in any event, at least every three months.

 

  During the continuance of an event of default, loans (including the Bridge
Loans and Extended Term Loans) and reimbursement obligations outstanding shall
bear interest at the interest rate otherwise in effect plus 2% per annum.

 

  Notwithstanding anything to the contrary set forth herein, at no time shall
the per annum interest rate on the Bridge Loans exceed the Total Cap (plus any
default interest, if applicable). Notwithstanding anything the contrary and for
the avoidance of doubt, in no event shall the Total Cap limit the payment in
cash of any default rate of interest in respect of the Bridge Loans, Extended
Term Loans or Exchange Notes.

 

  The Bridge Documentation shall include customary protective provisions for
such matters as increased costs, funding losses, illegality, change of laws
(including those related to capital adequacy of banks), defaulting lenders, and
withholding taxes.

 

2



--------------------------------------------------------------------------------

Documentation Principles:

The definitive documentation for the Bridge Facility (the “Bridge Documentation”
and, together with the Credit Documentation, the “Facilities Documentation”)
will be negotiated in good faith and will be based on credit facility
documentation (including guarantees) for recently committed, similarly sized
unsecured credit facilities in connection with leveraged acquisitions and
contain such other terms as the Borrower and the Commitment Parties shall
reasonably agree and customary for bridge financings of this type.

 

Voluntary Prepayments:

Subject to the provisions of the Credit Facilities, the Bridge Loans may be
prepaid, in whole or in part, without premium or penalty (other than breakage),
at par plus accrued and unpaid interest upon not less than three business days’
prior written notice (or such shorter period as the Bridge Agent may agree to),
at the option of the Borrower at any time.

 

Mandatory Prepayments:

The Bridge Loans shall be prepaid with, subject to certain exceptions to be
agreed upon, (i) the net proceeds from the issuance, offering or placement of
any debt obligations or equity securities by Parent or any of its subsidiaries
(with such proceeds being applied to repay the Bridge Loans prior to the
repayment of loans outstanding under the Credit Facilities); provided that in
the event that any lender that committed to provide a portion of the Bridge
Loans pursuant to the Commitment Letter (each, an “Initial Bridge Lender”) or
any of its affiliates purchases debt securities from Parent or its subsidiaries
pursuant to a “Securities Offering” under the Bridge Facility Fee Letter at an
issue price above the level at which such Initial Bridge Lender or affiliate has
determined such debt securities can be resold at the time of such purchase by
such Initial Bridge Lender or affiliate to a bona fide third party that is not a
Lender under the Bridge Facility or an affiliate thereof or a participant in the
Bridge Facility at such time (and notifies the Borrower thereof), the net cash
proceeds received by Parent and its subsidiaries in respect of such debt
securities may, at the option of such Initial Bridge Lender or affiliate, be
applied first to prepay the Bridge Loans of such Initial Bridge Lender or
affiliate (provided that if there is more than one such Initial Bridge Lender or
affiliate then such net cash proceeds will be applied pro rata to prepay the
Bridge Loans of all such Initial Bridge Lenders or affiliates in proportion to
such Initial Bridge Lenders’ or affiliates’ principal amount of debt securities
purchased from Parent or its subsidiaries) prior to being applied to prepay the
Bridge Loans held by other Lenders; and (ii) the net proceeds from any
non-ordinary course asset sales by Parent or any of its subsidiaries (including
proceeds from the sale of equity securities of any subsidiary of the Borrower),
but only to the extent required to be prepaid under, and subject to the
reinvestment rights set forth in, the Credit Facilities and only in excess of
the amount required to be paid to the lenders under the Credit Facilities. The
Borrower will also be required to prepay the Bridge Loans following the
occurrence of a Change of Control (to be defined) at 100% of the outstanding
principal amount thereof (plus all accrued and unpaid interest thereon).

 

3



--------------------------------------------------------------------------------

Representations and Warranties:

The Bridge Documentation will contain representations and warranties provisions
that are based on those for the Credit Facilities but with such changes that are
appropriate for bridge loan financings of this type.

 

Conditions Precedent to Closing:

Limited to the conditions precedent set forth in or by reference in Section 1 of
the Commitment Letter. For the avoidance of doubt, it is agreed that conditions
set forth herein are subject, in all respects, to the Limited Conditionality
Provision.

 

Covenants:

The Bridge Documentation will contain affirmative and negative covenants
relating to the Parent and its subsidiaries that are based on those for the
Credit Facilities but with such changes that are appropriate for bridge loan
financings of this type, it being understood that prior to the Conversion Date,
the debt, lien, and restricted payments covenants applicable to the Bridge Loans
shall be more restrictive than those applicable to the Credit Facilities;
provided, that in no event will the Bridge Documentation contain financial
maintenance covenants.

 

  Notwithstanding the foregoing, the Bridge Documentation will include (i) a
covenant for the Borrower to use commercially reasonable efforts to refinance
the Bridge Loans as promptly as practicable following the Closing Date and
(ii) customary securities demand and cooperation covenants consistent with those
set forth in the Bridge Facility Fee Letter.

 

Events of Default:

The Bridge Documentation will contain events of default provisions that are
based on those for the Credit Facilities but with such changes that are
appropriate for bridge loan financings of this type.

 

Waivers and Amendments:

Amendments and waivers of the Bridge Documentation will require the approval of
Lenders holding more than 50% of the aggregate amount of the Bridge Loans,
except that the consent of (a) each affected Lender shall be required with
respect to (i) increases in the commitment of such Lender, (ii) reductions or
forgiveness of principal, interest or fees payable to such Lender (provided that
a waiver of the obligation to pay default interest or to make a mandatory
prepayment will not constitute such a reduction or forgiveness for purposes of
this clause (ii)), (iii) extensions of the Conversion Date or final maturity of
such Lender’s Bridge Loans or of the date for payment to such Lender of any
interest or fees (provided that a waiver of the obligation to pay default
interest will not constitute an extension of the date for payment of interest
for purposes of this clause (iii)), (iv) changes that impose any additional
restriction on such Lender’s ability to assign any of its rights or obligations
and (b) each Lender shall be required with respect to (i) modifications to
certain provisions requiring the pro rata treatment of Lenders,
(ii) modification to voting requirements or percentages and (iii) releases of
all or substantially all of the value of the guaranties.

 

4



--------------------------------------------------------------------------------

Assignments and Participations:

The Lenders will be permitted to assign loans under the Bridge Facility without
the consent of (but with notice to) the Borrower and without the consent of (but
with notice to) the Bridge Agent. Each assignment will be in an amount of an
integral multiple of $1,000,000. Assignments will be by novation and will be
subject to customary restrictions on eligible assignees to be agreed.

 

  Notwithstanding the above, prior to the Conversion Date and so long as no
bankruptcy or payment event of default shall have occurred and be continuing,
and so long as no Demand Failure Event (as defined in the Bridge Facility Fee
Letter) has occurred, the consent of the Borrower shall be required with respect
to any assignment (such consent not to be unreasonably withheld, conditioned or
delayed) if, subsequent thereto, the Commitment Parties in respect of the Bridge
Facility (together with their affiliates) would hold, in the aggregate, less
than 50.1% of the outstanding Bridge Loans. Consent shall be deemed to have been
given if the Borrower has not responded within ten business days of a request
for such consent.

 

  The Lenders will be permitted to sell participations in loans without
restriction. Voting rights of participants shall be limited to matters in
respect of (a) reductions or forgiveness of principal, interest or fees payable
to such participant, (b) extensions of final maturity or scheduled amortization
of, or date for payment of interest or fees on, the loans in which such
participant participates and (c) releases of all or substantially all of the
value of the Bridge Guarantees.

 

  Notwithstanding anything to the contrary contained herein, prior to the
Conversion Date and so long as no Demand Failure Event (as defined in the Bridge
Facility Fee Letter) has occurred, no assignments or participations will be made
to Disqualified Institutions, provided that the list of Disqualified
Institutions shall have been made available to all Lenders.

 

Patriot Act:

To help fight the funding of terrorism and money laundering activities, Federal
Law requires U.S. financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account and/or
enters into a business relationship with such financial institution.

 

Sanctions:

The Bridge Agent and the Lenders may disclose confidential information, without
notice to the Borrower, to governmental regulatory authorities in connection
with any regulatory examination of the Bridge Agent or in accordance with its
regulatory compliance policy.

 

Expenses and Indemnification:

Consistent with the Credit Facilities.

 

Governing Law:

New York.

 

5



--------------------------------------------------------------------------------

Exclusive Forum:

Federal and State courts in the County of New York, New York.

 

Counsel to Bridge Agent:

Drinker Biddle & Reath LLP.

 

6



--------------------------------------------------------------------------------

Exhibit A to Annex III

Extended Term Loans

 

Maturity:

The Extended Term Loans will mature on the date that is eight years after the
Closing Date.

 

Interest Rate:

The Extended Term Loans will bear interest at a fixed rate per annum equal to
the Total Cap. Interest shall be payable on the last day of each fiscal quarter
of the Borrower and on the Maturity Date, in each case payable in arrears and
computed on the basis of a 360-day year.

 

Covenants, Events of Default and Offers to Purchase:

Upon and after the Conversion Date, the covenants, events of default and
mandatory offers to purchase applicable to the Exchange Notes will also be
applicable to the Extended Term Loans.



--------------------------------------------------------------------------------

Exhibit B to Annex III

Exchange Notes

 

Issue:

The Exchange Notes will be issued under an indenture capable of being qualified
under the Trust Indenture Act of 1939, as amended.

 

Maturity:

The Exchange Notes will mature on the date that is eight years after the Closing
Date.

 

Interest Rate:

The Exchange Notes will bear interest at a fixed rate per annum equal to the
Total Cap; provided that any Lender that surrenders Extended Term Loans in
exchange for Exchange Notes may elect to receive such Exchange Notes in the form
of multiple tranches of Exchange Notes (with such tranches bearing different
interest rates and having different maturities, ranking and other terms, all as
determined by the required lenders), so long as the weighted average interest
rate of such tranches does not exceed the Total Cap. Interest will be payable
semiannually in arrears.

 

Optional Redemption:

The Exchange Notes will be non-callable until the third anniversary of the
Closing Date (subject to a customary “equity clawback” provision described below
and a customary make-whole optional redemption provision described below).
Thereafter, each Exchange Note will be callable at par plus accrued interest
plus a premium equal to 75% of the coupon on such Exchange Note, which premium
shall decline ratably on each anniversary of the Closing Date to zero on the
date that is two years prior to the maturity of the Exchange Notes.

 

  Up to 40% of the aggregate principal amount of Exchange Notes will be
redeemable at the option of the Issuer prior to the third anniversary of the
Closing Date with the net cash proceeds of qualified equity offerings of the
Borrower at a price equal to par plus the coupon on the Exchange Notes plus
accrued interest; provided that after giving effect to such redemption at least
60% of the aggregate principal amount of Exchange Notes originally issued shall
remain outstanding.

 

  Prior to the third anniversary of the Closing Date, the Issuer may redeem such
Exchange Notes at a make-whole price based on U.S. Treasury notes with a
maturity closest to the third anniversary of the Closing Date plus 50 basis
points.

 

  Any Exchange Notes held by the Commitment Parties or their affiliates (other
than asset management affiliates that purchase securities in the ordinary course
of their business), and excluding Exchange Notes acquired pursuant to bona fide
open market purchases from third parties or market making activities, shall be
redeemable at any time and from time to time at the option of the Issuer at a
redemption price equal to par plus accrued and unpaid interest to the redemption
date.



--------------------------------------------------------------------------------

Offer to Repurchase upon a Change of Control:

The Borrower will be required to offer to repurchase the Exchange Notes
following the occurrence of a Change of Control (to be defined) at 101% of the
outstanding principal amount thereof (plus all accrued and unpaid interest
thereon), unless the Issuer shall redeem all Exchange Notes pursuant to the
“Optional Redemption” section above.

 

Defeasance Provisions:

Customary for high-yield debt securities of issuers of similar size, operational
requirements, industry, businesses, business practices, proposed business plan
and credit quality.

 

Modification:

Customary for high-yield debt securities of issuers of similar size, operational
requirements, industry, businesses, business practices, proposed business plan
and credit quality.

 

Registration Rights:

None.

 

Covenants:

Incurrence-based covenants customary for high-yield debt securities of issuers
of similar size, operational requirements, industry, businesses, business
practices, proposed business plan and credit quality.

 

Events of Default:

Customary for high-yield debt securities of issuers of similar size, operational
requirements, industry, businesses, business practices, proposed business plan
and credit quality.



--------------------------------------------------------------------------------

CONFIDENTIAL    ANNEX IV

Summary of Additional Conditions Precedent

All capitalized terms used herein but not defined herein shall have the meanings
provided in the Commitment Letter (including the other annexes thereto) to which
this Summary of Additional Conditions Precedent is attached.

The initial borrowing under the Facilities shall be subject to the following
conditions precedent:

1. Consummation of the Acquisition. The Acquisition shall be consummated
substantially concurrently with the initial funding of the Facilities in
accordance in all material respects with the fully executed Agreement and Plan
of Merger, dated as of the date of this Commitment Letter, and notwithstanding
anything to the contrary in the Commitment Letter, the Merger Agreement shall
not have been amended or modified or any condition therein waived, in each case
in any respect that is materially adverse to the Lenders or the Lead Arrangers
in their capacities as such, without the prior written consent of the Commitment
Parties (such consent not to be unreasonably withheld or delayed); provided,
that without the consent of each Lead Arranger, the Borrower shall not increase
the portion of the purchase price of the Target payable in cash, except to the
extent that such increase in the cash portion of the purchase price is funded
entirely from cash proceeds of a contemporaneous common equity offering;
provided, further, that any amendment or modification that results in (a) any
increase in consideration for the Acquisition of more than 10%, (b) any decrease
in the consideration for the Acquisition of more than 10%, and (c) any decrease
in the consideration for the Acquisition of less than 10% that is not applied to
reduce the Term B Facility, the Term A Facility and the Bridge Facility
(allocated ratably across all such Facilities) on a dollar-for-dollar basis, in
each case shall be deemed to be materially adverse to the Lenders and the Lead
Arrangers. Immediately following the consummation of the Transactions, the
Refinancing shall have occurred and neither the Parent nor any of its
subsidiaries shall have any indebtedness for borrowed money or preferred equity
other than as contemplated by the Commitment Letter.

2. Financial Statements. The Lead Arrangers shall have received U.S. GAAP
(i) (A) audited consolidated balance sheets of the Parent as at the end of each
of the three fiscal years immediately preceding, and ended more than 90 days
prior to, the Closing Date, and related statements of operations, comprehensive
income (loss), stockholders’ equity and cash flows of the Parent for each of the
three fiscal years immediately preceding, and ended more than 60 days prior to,
the Closing Date and (B) audited consolidated balance sheets of Accellent Inc.
as at the end of each of the three fiscal years immediately preceding, and ended
more than 90 days prior to, the Closing Date, and related statements of income,
stockholders’ equity and cash flows of Accellent Inc. for each of the three
fiscal years immediately preceding, and ended more than 90 days prior to, the
Closing Date; and (ii) (A) an unaudited consolidated balance sheet of the Parent
as at the end of, and related statements of operations, comprehensive income
(loss) and cash flows of the Parent for, each fiscal quarter (and the
corresponding quarter in the prior fiscal year), other than the fourth quarter
of the Parent’s fiscal year, subsequent to the date of the most recent audited
financial statements of the Parent and ended more than 40 days prior to the
Closing Date and (B) (i) unaudited interim consolidated financial statements for
Accellent Inc. and its subsidiaries for the six months ended July 4, 2015
(consisting of a balance sheet and a statement of operations, loss and
stockholders’ equity) and (ii) an unaudited consolidated balance sheet of
Accellent Inc. as at the end of, and related statements of income and cash flows
of Accellent Inc. for, each fiscal quarter (and, in the case of the statement of
income and cash flows, the corresponding quarter in the prior fiscal year),
other than the fourth quarter of Accellent Inc. fiscal year, subsequent to the
date of the most recent audited financial statements of Accellent Inc. and ended
more than 45 days prior to the Closing Date. It being understood and agreed that
the financial statements set forth in clauses (i)(A) for the fiscal year ended
December 31, 2014 and (i)(B) for the fiscal year ended January 3, 2015 have been
delivered as of the date hereof.



--------------------------------------------------------------------------------

3. Pro Forma Financial Statements; Projections. The Lead Arrangers shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statements of income of the Parent as of and for the twelve-month
period ending on the last date of the most recently completed four- fiscal
quarter period for which financial statements have been delivered pursuant to
paragraph 2 above, prepared after giving effect to the Transactions and the
spin-off of QIG Group LLC as if the Transactions and spin-off had occurred as of
such date (in the case of such balance sheet) or at the beginning of such period
(in the case of such other financial statements). The Borrower shall have
delivered its most recent projections through the 2020 fiscal year, prepared on
a quarterly basis through the end of 2017.

4. Solvency. The Lead Arrangers, the Bridge Agent (in the event that any Bridge
Loans are to be borrowed on the Closing Date) and the Administrative Agent shall
have received a solvency certificate from the chief financial officer of
Borrower in the form of Exhibit A to this Annex IV as to the solvency of the
Borrower and its subsidiaries on a consolidated basis after giving effect to the
Acquisition and the Refinancing.

5. Confidential Information Memorandum and Marketing Period for Facilities. The
Lead Arrangers shall have been afforded a period of at least 15 consecutive
business days following the date of delivery of the Information Memorandum and
prior to the Closing Date (provided that (i) November 27, 2015 shall be excluded
as a business day for such purposes, (ii) such period shall commence no earlier
than September 8, 2015 and (iii) if such period has not ended on or prior to
December 18, 2015, such period shall not be deemed to have commenced prior to
January 4, 2016) to syndicate the Facilities. If the Borrower reasonably
believes, in good faith, that it has provided the information required to be
provided by it under Sections 2, 3 and 5 of this Annex IV (such information, the
“Required Financial Information”), the Borrower may then deliver to the Lead
Arrangers a written notice to that effect (stating how and when it believes it
completed such delivery), in which case the Borrower shall thereafter be deemed
to have provided the Required Financial Information unless the Lead Arrangers
reasonably believe, in good faith, the Borrower has not completed the delivery
of the Required Financial Information and, within five Business Days after its
receipt of such notice, any Lead Arranger delivers a written notice to the
Borrower to that effect (stating with reasonable specificity which Required
Financial Information such Lead Arranger reasonably believes has not delivered,
or has been delivered incompletely, by the Borrower).

6. Offering Memorandum and Marketing Period for Notes. With respect to the
Bridge Facility, (a) one or more investment banks satisfactory to the Lead
Arrangers (collectively, the “Investment Bank”) shall have been engaged to
privately place the Notes and the Lead Arrangers and the Investment Bank each
shall have received (i) a customary preliminary offering document (an “Offering
Document”) suitable for use in a customary “high-yield road show” relating to
the Notes, which contains all information set forth in Section 2 of this Annex
IV and customary appropriate pro forma financial statements (which shall in any
event include adjustments in respect of the Transactions as well as the spin-off
of QIG Group LLC) in each case prepared in accordance with generally accepted
accounting principles in the United States and prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended, and all other
information and data that the Securities and Exchange Commission would require
in a registered offering of the Notes or that would be customarily included in
Offering Documents of such type (it being understood that such Offering Document
shall not be required to include (A) financial statements or information
required by Rules 3-10 or 3-16 of Regulation S-X, (B) information required by
Item 402 of Regulation S-K and information regarding executive compensation and
(C) financial statements of the Target (it being understood that this
Section 6(a)(i)(C) of this Annex IV shall not be construed to exclude financial
statements or information of Accellent Inc. and its



--------------------------------------------------------------------------------

subsidiaries) but such Offering Document shall be required to include disclosure
of information in respect of guarantors and non-guarantors that is customary for
Rule 144A offerings of high yield debt securities) and (ii) (A) customary
“comfort” letters (each of which shall also provide “negative assurance” comfort
that is customary in the context of a transaction where the most recent
financial statements are not more than 135 days old and, in the case of the
“comfort” letters delivered by the independent accountants of the Parent, shall
also provide customary “negative assurance” comfort with respect to the pro
forma financial statements included in the Offering Document) from the
independent accountants of each of the Parent and Accellent Inc. in connection
with the offering of the Notes (and any other accountant to the extent financial
statements audited or reviewed by such accountants are or would be included in
any Offering Document) which the independent accountants of each of the Parent
and Accellent Inc. are prepared to issue upon completion of customary procedures
and (B) a customary “10b-5” disclosure letter from counsel to the Parent and
(b) the Investment Bank shall have been afforded a period of at least 15
consecutive business days following receipt of an Offering Document including
the information described in clause (a) to seek to place the Notes with
qualified purchasers thereof (provided that (i) November 27, 2015 shall be
excluded as a business day for such purposes, (ii) such period shall commence no
earlier than September 8, 2015 and (iii) if such period has not ended on or
prior to December 18, 2015, such period shall not be deemed to have commenced
prior to January 4, 2016).

7. Collateral. With respect to the Credit Facilities, all documents and
instruments required to perfect the Administrative Agent’s security interest in
the Collateral shall have been executed and delivered and, if applicable, be in
proper form for filing; provided, however, that this condition is subject in all
respects to the Limited Conditionality Provisions.

8. PATRIOT Act. The Administrative Agent, the Bridge Agent and the Lead
Arrangers shall have received, at least 3 business days prior to the Closing
Date all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act that has been requested by the
Administrative Agent, the Bridge Agent or the Lead Arrangers in writing at least
10 business days prior to the Closing Date.

9. Miscellaneous Closing Conditions. Subject to the Limited Conditionality
Provisions, the delivery of customary closing certificates, good standing
certificates, borrowing notices, legal opinions of counsel to the Borrower and
the Guarantors and customary evidence of authorization. The Specified
Representations and the Merger Agreement Representations shall be true in all
material respects (without giving effect to any “double materiality”).

10. Fees. Payment of all fees required to be paid on the Closing Date pursuant
to the Fee Letters and reasonable out-of-pocket expenses required to be paid on
the Closing Date pursuant to the Commitment Letter, to the extent invoiced at
least 2 business days prior to the Closing Date, shall, upon the initial
borrowing under the Facilities, have been paid (which amounts may be offset
against the proceeds of the Facilities pursuant to arrangements reasonably
satisfactory to the Initial Lenders and the Borrower).



--------------------------------------------------------------------------------

EXHIBIT A TO

ANNEX IV

Form of Solvency Certificate

SOLVENCY CERTIFICATE

[Date]

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
[        ] of the Credit Agreement, dated as of [        ] (the “Credit
Agreement”), among Greatbatch Ltd., a New York corporation (the “Borrower”),
Manufacturers and Traders Trust Company, as the Administrative Agent, the other
Lenders parties thereto[, and the other agents party thereto]. Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.

I, [                    ], solely in my capacity as the Chief Financial Officer
of the Borrower, do hereby certify on behalf of the Borrower that as of the date
hereof, after giving effect to the consummation of the Transactions:

1. The sum of all indebtedness (including contingent liabilities) of the
Borrower and its Subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of the Borrower and its
Subsidiaries, on a consolidated basis.

2. The capital of the Borrower and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as conducted, or presently
contemplated to be conducted, as of date hereof.

3. The Borrower and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts including
current obligations, beyond their ability to pay such debts as they become due
(whether at maturity or otherwise).

4. The Borrower and its Subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.

6. I am familiar with the business and financial position of the Borrower and
its Subsidiaries. In reaching the conclusions set forth in this Certificate, I
have made such other investigations and inquiries as I have deemed appropriate,
having taken into account the nature of the particular business presently
conducted and anticipated to be conducted by the Borrower and its Subsidiaries
after the consummation of the Transactions.

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as Chief Financial Officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first written above.

 

GREATBATCH LTD. By:   Name: Title: Chief Financial Officer